ICJ_050_BarcelonaTraction1962_BEL_ESP_1964-07-24_JUD_01_PO_09_EN.txt. 116

DISSENTING OPINION OF JUDGE ARMAND-UGON

[ Translation ]
FIRST PRELIMINARY OBJECTION

I much regret that Iam unable to associate myself with the conclusions
at which the Court has arrived in the present Judgment and I avail
myself of the right to set out the reasons for my dissent.

The first Preliminary Objection relates to the discontinuance which
occurred in the proceedings on the first Application. The Belgian
Government asked for such discontinuance, invoking paragraph 2 of
Article 69 of the Rules of Court. This discontinuance was agreed to
by the Spanish Government at the express request of the Belgian
Government, and the Court ordered that the case should be removed
from its list.

The two Parties dispute the effect of the discontinuance. The
Belgian Government contends that it was a mere discontinuance of
the proceedings, while the Spanish Government maintains that the
discontinuance put an end to the right to bring the case before the Court.

It is for the Court to construe this legal act. It is proper that this
act should be interpreted by the organ from which it emanates.

The discontinuance in question is a judicial contract the subject of
which must be determined with precision. It exists only in respect
of the point which formed the subject of the agreement between the
parties. Its scope must remain limited to what they intended. The
proposal to discontinue was agreed to by the Respondent Party. An
agreement between the Parties thus came into being. Paragraph 2
of Article 69 of the Rules of Court implies the reaching of an agreement
and, in the act effected, there must be seen a judicial contract which,
of course, is binding on the two Parties.

The question which this contract raises is that of determining its
- nature, its extent and its effects.

*
x *

Article 30 of the Statute of the Court authorizes the Court to frame
rules for carrying out its functions and, in particular, to lay down rules
of procedure.

An international organ is given the power of creating rules of law,
in full independence. If international law is based on the agreement
of States, either express or tacit, in the case of Article 30 of the Statute
a new creative source has arisen. The Permanent Court and the Inter-
national Court, which were created by States, have the capacity to
lay down mandatory rules of law in the same way as any national
legislature.

114
BARCELONA TRACTION (DISS. OP. ARMAND-UGON) 117

It has been rightly held that the Rules of Court have the force of
an international convention binding upon all States but that, by the
will of the same States, these Rules can be modified or abrogated by
the Court. In Article 31 of the Rules the Court provides that the
parties may jointly ask it to make particular modifications or additions
to Sections 1, 2 and 4 of heading II of the Rules. The heading Setile-
ment and Discontinuance is to be found in Section xr and Articles 68 and
69 could therefore have been modified or supplemented by agreement
between the Parties to the present case, with the Court’s consent.
The Parties did not take advantage of this possibility.

To understand the scope and significance of Articles 68 and 69 of
the Rules, it is indispensable to examine the sources of these two
provisions.

Article 68 is a remodelling of Article 61 of the 1922 Rules. The
origin of that Article 61 is to be found in the work of the Permanent
Court between January and March 1922, when it was drawing up the
first Rules of that Court.

The Permanent Court first examined a questionnaire on the points
to be dealt with in the draft of the first Rules. One of the points in
that questionnaire was the following: Can the parties remove a case
from the Court, once they have submitted it? (P.C.I.J., Series D,
No. 2, p.291.) A first Article, numbered 44 (given in Annex 21 (5),
at p. 304), gave, in its first and second paragraphs, an answer to that
question. This text, which relates to numbers 63 and 64, was adopted
{p. 154) and appeared finally in the first Rules as Article 61.

The discussion of the questionnaire (pp. 83 and 84) made it clear,
according to Judge Anzilotti, that the Court’s jurisdiction was based
entirely on the will of the parties and that for that reason the wishes
of the parties should in all circumstances prevail. Lord Finlay added
that it was agreed that the parties should have the right to withdraw,
by common consent, a suit which they had brought before the Court.

The original Article 61, now Article 68, covered two cases: that of
an agreement between the parties as to the settlement of the dispute
and that of an agreement between the parties not to go on with the
proceedings, that is to say, to withdraw the case from the Court. In
both events, it was laid down that the case should be removed from
the list. For the authors of that original Article 61, if discontinuance
was effected by common consent of the parties, the withdrawal of the
case from the Court was concluded. This decision not to go on with
the proceedings was equivalent to withdrawing the case from the
Court. a.

At the time of the preparation of the Rules of 22 March 1936, there
was given as footnote 2 on page 318 of P.C.I.]., Series D, No. 2 (Third
Addendum), an extract from the report of a discussion regarding
Article 61-of @8@"first” Rules. It is an extract from the minutes of
12 May 1933.

Baron Rolin-Jaequemyns is reported in these minutes as thinking

115
BARCELONA TRACTION (DISS. OP, ARMAND-UGON) 118

that if “a government had noted the other government’s declaration of
withdrawal, the result of this was to constitute an agreement between
the parties, so that Article 61 was applicable”. The Registrar then
recalled that Article 68 had been applied in two cases submitted by
unilateral application, the Sino-Belgian and Chorzdw cases.

The discussion ended with a statement by Sir Cecil Hurst to the effect
that :

“if the parties were agreed to remove a case from the Court, the
latter’s jurisdiction ceased and there was not even anything to
make an order upon, since the Court’s jurisdiction was derived
exclusively from the agreement between the parties”.

In his view,

“withdrawal by the applicant did not suffice by itself to put an end
to the jurisdiction of the Court ; fer that purpose it must be accom-
panied by the consent of the other party. He thought that
Article 61 of the Rules, which only dealt with the case of an agree-
ment between the parties, did not cover the present case.”

The aim of the 1936 reform, in framing paragraph 2 of Article 69,
was to introduce unilateral discontinuance and to supplement the con-
cepts embodied in Article 61. Hitherto, said Jonkheer van Eysinga,

“the Court had only been agreed as to the possibility of the joint
abandonment of proceedings by both parties. The Commission’s
intention was now by means of Article [69, paragraph 2] definitely
to provide for unilateral discontinuance.”

In Judge Fromageot’s view the proposed text did not make provision
for a possibility which had not previously existed. As a matter of
fact it had existed, and the best proof of that was that there had been
several instances of such possibilities. The point, according to him,
seemed really to be one of drafting.

These antecedents make it possible to affirm that the sole aim of
paragraph 2 of Article 69 was to embody a previously existing practice
in a provision of the Rules.

Far from making provision for discontinuance of the proceedings,
it adopted a discontinuance which, if accepted by the other party,
creates an agreement to put an end to the proceedings. In such a
case, paragraph 2 of Article 69 has the same legal content as the dis-
continuance by mutual agreement provided for in Article 68, formerly
Article 61 of the old Rules, which, according to Sir Cecil Hurst, had
the final result of bringing jurisdiction to an end.

I16
BARCELONA TRACTION (DISS. OP. ARMAND-UGON) 119

Paragraph 2 of Article 69, moreover, did not introduce the right to
re-submit the application ; jurisdiction having come to an end, such a
right was inconceivable. In order that such a right might be exercised,
it would have had to be based on a provision of the Rules which they
do not contain.

%
* *

When the Court is seised of a dispute, such dispute may be terminated
by a judgment, but there are other means for putting an end to suits
before the Court. It is provided in Article 20, paragraph 2, of the
Rules, under heading XVIII, that the nature of the result of a suit shall
be stated and its immediate effect can only be its removal from the
list. As soon as an order has been made removing a case from the list,
this means that the case has a final result.

Discontinuance, as provided for in Articles 68 and 69 of the Rules},
opens another possibility for obtaining the removal of a case from the
list. These two Articles come together under the heading Settlement
and Discontinuance ; these two situations are related to each other.

Under Article 68, parties can agree as to the resolution of the dispute,
either by means of a settlement or by not going on with the proceedings.
In both cases, the will of the parties puts an end to the suit, and the
Court places on record the agreement or the discontinuance and orders
the case to be removed from the list on a mere communication from

1 Article 68

If at any time before judgment has been delivered, the parties conclude an
agreement as to the settlement of the dispute and so inform the Court in writing,
or by mutual agreement inform the Court in writing that they are not going on
with the proceedings, the Court, or the President if the Court is not sitting, shall
make an order officially recording the conclusion of the settlement or the discon-
tinuance of the proceedings ; in either case the order shall direct the removal of
the case from the list.

Article 69

1. If in the course of proceedings instituted by means of an application, the
applicant informs the Court in writing that it is not going on with the proceedings,
and if, at the date on which this communication is received by the Registry, the
respondent has not yet taken any step in the proceedings, the Court, or the Presi-
dent if the Court is not sitting, will make an order officially recording the discon-
tinuance of the proceedings and directing the removal of the case from the list.
A copy of this order shall be sent by the Registrar to the respondent.

2. If, at the time when the notice of discontinuance is received, the respondent
has already taken some step in the proceedings, the Court, or the President if the
Court is not sitting, shall fix a time-limit within which the respondent must state
whether it opposes the discontinuance of the proceedings. If no objection is
made to the discontinuance before the expiration of the time-limit, acquiescence
will be presumed and the Court, or the President if the Court is not sitting, will
make an order offcially recording the discontinuance of the proceedings and
directing the removal of the case from the list. If objection is made, the pro-
ceedings shall continue.

117
BARCELONA TRACTION (DISS. OP. ARMAND-UGON) I20

the litigants. It is obvious that the parties cannot go back on what
they have said concerning their agreement. In either event the case
is finally and definitively removed from the Court’s jurisdiction.

Paragraph 2 of Article 69 envisages a discontinuance which also
requires the agreement of the parties, though that of the respondent
party may be implied. In the present case, agreement was explicitly
given at the request of the Applicant Party. Discontinuance thus
became a fact. The Court placed the communications thus received
from the two Governments on record and ordered that the case should
be removed from the list, the suit having come to an end.

This provision does not specify whether it provides for a disconti-
nuance of the action or for a discontinuance of the proceedings, this
distinction being made in the municipal law of certain States. The
Belgian Government bases its argument on a dogmatic notion of dis-
continuance which it derives, by analogy, from municipal law. It
asserts that discontinuance presupposes the abandonment of the pro-
ceedings and that for it to comprehend abandonment of the action
renunciation thereof is necessary. The vulnerability of this argument
lies precisely in the fact that it is based upon analogy, in so far as it
applies the principles of municipal procedural law to the procedure of
the Court. The Rules have laid down the Court’s own system for
discontinuance and this is independent of the systems of municipal
law, which can neither supplement nor interpret the system of the
Rules. It is not in an argument by way of analogy that the concept
which underlay the adoption of paragraph 2 of Article 69 must be
sought. It is the rules and the procedure which are applicable in the
International Court of Justice which apply in the present case and
not the municipal law of certain States.

The Rules do not make any reference to these two kinds of discon-
tinuance.

At the time of the 1936 revision of the Rules, the Members of the
Permanent Court did not, at any point in their discussions, consider
the substance of the discontinuances for which provision is made in
Articles 68 and 69. The Members of the Court knew quite well that
the municipal law of some States and the rules of some Mixed Arbitral
Tribunals allowed discontinuance of proceedings and also discontinuance
of the action ; but, on the occasion of the revision of the Rules, no allu-
sion was made to this distinction. The Rules were devised to achieve
only one purpose, namely to institute a means of putting an end to the
proceedings. If the subject of the discontinuance was simply the pro-
ceedings, the party concerned was required to express this quite clearly,
as the jurisdiction of the Court is consensual. If the texts concerning
discontinuance filed by the parties contained no indication, there arose
a problem of interpretation according to the rules of international law
which the Permanent Court had laid down.

Paragraph 2 of Article 69 is a provision which partakes of the nature
of a treaty and which allows parties to do only what it makes provision

II8
BARCELONA TRACTION (DISS. OP. ARMAND-UGON) I2I

for. What the governments are entitled to do cannot be extended to
situations for which this text makes no provision. Declarations of
human rights authorize man to do everything which the law does not
prohibit him from doing but, in public law, the powers of the organs
created by such law can be exercised only within the limits assigned
to them. They are only entitled to do what is provided for in the
relevant texts or what is absolutely necessary in order to carry out
what is provided for in those texts. Paragraph 2 does not make
provision for the re-submission, by means of a new application, of a
case which has been discontinued. Nor can any presumption in favour
of such a right be drawn therefrom. Furthermore, there is no general
principle of law in favour of the possibility of a new application which,
in order to be permissible in municipal law, must generally be based
upon actual texts.

There are no precedents in the Court in favour of the existence of
such a right of re-submission. This is the first time that such a claim
has come before the Court.

Such a right of re-submission finds no support in the Rules ; nor can
it be inferred either from the practice of the Court or from the practice
of States in regard to arbitration. Municipal laws on this point are
divergent. This right can result only from an explicit reservation
contained in the discontinuance agreed to by the parties. Such a
reservation is lacking in the present case.

The discontinuance to which the Court gave its official approval was
expressly agreed to by the Parties. The private groups had negotiated
an agreement which implied a prior discontinuance and that agreement
was recognized by the Belgian Government. The object of the private
agreement was the final and definitive withdrawal of the claim and its
raison d'être was that the Sidro and Fecsa groups might begin negotia-
tions in order to find a solution to their dispute.

The Spanish Government, when replying to the Belgian Government's
request that it should agree to the proposed discontinuance, had to
take account of the rules of procedure of the Court. Discontinuance
under paragraph 2 of Article 69 is not in itself a discontinuance of the
proceedings unless the party giving notice thereof wishes to give it
this effect only. In such a case it must be clearly indicated. A con-
sideration of a general nature supports this view : international juris-
diction must not be open to doubt and the relationship between States
on this point must not be imprecise and lend itself to quibbling. More-
over, the Spanish Government understood that the discontinuance
proposed by the Belgian Government contained something more than
a mere discontinuance of proceedings.

119
BARCELONA TRACTION (DISS. OP. ARMAND-UGON) 122

*
* *

The principle of the equality of the parties to a suit is indeed a prin-
ciple laid down in Article 35, paragraph 2, of the Statute, in the pro-
vision of the Rules and in the case-law of the Court. The International
Court of Justice, in its Advisory Opinion on Judgments of the Adminis-
trative Tribunal of the I.L.O. (1.C.]. Reports 1056) said (at p. 86):
“The principle of equality of the parties follows from the requirements
of good administration of justice.” Discontinuance of the proceedings,
in itself, obviously favours the applicant, allowing it to correct the
mistakes contained in the first application when re-submitting a new
one. This was recognized by the Belgian Government in its Obser-
vations. It had to take account of the criticism which the first Appli-
cation had given rise to on the part of the Spanish Government. If
the text which notifies the discontinuance doés not clearly state that
it is a discontinuance of the proceedings which is involved, the party
which wishes to give it such an effect must make clear without ambi-
guities its intentions and the purport of its notice of discontinuance.
It is in duty bound to do so. The respondent is thereby informed of
the discontinuing party’s intention so that it can consent to or refuse
the discontinuance with a full knowledge of what is involved.

The Belgian Government maintains that, if the Spanish Government
made a mistake in law by interpreting its notice of discontinuance as a
final and definitive withdrawal of the claim and not as a discontinuance
of the proceedings, it must bear the consequences thereof. It has not
been shown that paragraph 2 of Article 69 of the Rules of Court pro-
vided for discontinuance of proceedings nor that that provision allows
for the re-submission of a new application. In order to know whether
there has been an error juris, it is first necessary to ascertain the law.
This is precisely the question that is before the Court.

Though the practice of the Court authorizes modifications in the
original Submissions, it does not permit of a change in the subject of
the Application, which must remain the same throughout the pro-
ceedings.

In conclusion, according to paragraph 2 of Article 69 of the Rules
of Court, any notice of discontinuance which is not accompanied by
a reservation must be considered as a renunciation of the right to sub-
mit a new application. The right of re-submission does not follow
from this provision ; it must follow from the wording of the notice of
discontinuance.

If it is for the Court to construe the legal contract of discontinuance
which was arrived at, it must take into consideration the evidence
presented by the two Governments which led to its adoption. The
history of the conversations between the two private groups must be

120
BARCELONA TRACTION (DISS. OP. ARMAND-UGON) 123

made clear. It is only thereafter that it will be possible to judge the
value and the relevance of this evidence.

The notice of discontinuance cannot be situated in a void. It can
be conceived of and understood only in the context of the conversations
and discussions which gave rise to it. It is in the light of these facts
and of the acts of those concerned that it must be read and interpreted.
There is a sequence which links them with their culmination. The
relationship which is established between them discloses the purpose
of and the reason for the discontinuance. These various facts and
acts, which form the context of the discontinuance, are bound together
by a logical correlation. They explain one another. Ali these factors
influenced the drafting of the notice of discontinuance, and it must
be considered in relation to the circumstances in which it was filed
and submitted for the decision of the other Party. These conversations
started between Sidro and Fecsa, with Count de Motrico as an inter-
mediary chosen by the two groups. They continued between Sidro
and the Belgian Government and, finally, the text of the notice was
communicated to the Spanish Government. The conversations which
began in October 1960 ended in April 1961.

The documents exchanged during these conversations must be taken
into consideration by the Court in order to ascertain the joint intention
of the Parties, which must prevail over the literal meaning of the words.
All legal acts are bound up with the real intention of those concerned.
The two Governments have recognized:the documents relating to these
conversations as evidence and submitted them to careful examination
in their written pleadings and oral arguments.

Before any step was taken in these conversations towards a friendly
settlement between the two groups, M. March, of the Fecsa group, had
drawn up a basic memorandum’. The first paragraph of this basic
memorandum was drafted as follows: “From the moral standpoint,
the final withdrawal of the claim is a prior condition for entering into
negotiations.” The Spanish text is as follows: “Desde un punto de
vista moral la retirada definitiva de la demanda es condicién previa
para la apertura de la negociacién.” This memorandum was dated
20 October 1960 and was communicated by Count de Motrico to the
Belgian group. It was at the request of that group that Count de
Motrico got into touch with M. March.

Two days later, on 22 October, the representative of Sidro, the
engineer M. Hernandez, informed Count de Motrico of his disagreement

1 “y, From the moral standpoint, the final withdrawal of the claim is a prior
condition for entering into negotiations.

2. Once this condition has been fulfilled, the other party undertakes to enter
in all good faith into immediate negotiations to seek a solution determining com-
pensation for the shareholders.

3. Complete .discretion is indispensable for the development of these discus-
sions. No publicity of any kind will be permitted until a final agreement, ‘if
such is possible, is reached.”

121
BARCELONA TRACTION (DISS. OP. ARMAND-UGON) 124

with the condition of “the final withdrawal of the claim”, if it were not
accompanied by a final settlement between the two groups. M. Her-
nandez considered that the “final withdrawal of the claim” involved
“the discontinuance of the legal action” or the “withdrawal” of the
legal action (Observations, Annex 6, Appendix 2, paras. 2 and 3).

The chairman of Sidro, M. Frére, in his letter of 2 December 1960
to M. Hernandez, stated that he could not take the risk of stopping
proceedings .before an agreement was signed (Observations, Annex 6,
Appendix 4).

M. Hernandez wrote to Count de Motrico, in one of the drafts for an
exchange of letters, dated 24 January 1961, that, as there was a “definite
wish to arrive at a... settlement of the dispute relating to Barcelona
Traction”, he accepted, on behalf of Sidro, among other principles,
the “final withdrawal of the action brought by the Belgian Government
against the Spanish Government before the Court at The Hague”.

The Permanent Committee of Sidro had agreed—states M. Hernandez
in the same letter—to ask the Belgian Government “to put an end to
the proceedings which are at present started in The Hague, if you
{Count de Motrico} will be good enough to recognize that this letter
faithfully represents what was agreed at our talks” (Observations,
Annex 6, Appendix 5).

The Count de Motrico, being duly authorized by the Fecsa group,
in a letter to M. Hernandez dated 25 January 1961, manifested his
agreement to the preceding draft letter (Observations, Annex 6, Appen-
dix 5).

In a talk which the chairman of Sidro, M. Frère, had with the Belgian
Minister for External Trade on 26 January 1961, he told him of the
conversations with Fecsa. The Minister suggested that there should
rather be “a suspension of the proceedings ... for a period of three
months” (Observations, Annex 4, Appendix 6).

The Fecsa group and M. March having rejected such a suspension,
the chairman of Sidro, at the instance of Count de Motrico, stated in
his letter of 23 February 1961 that he was prepared to get the Belgian
Government to agree to “a pure and simple withdrawal of the proceed-
ings before the Court, so as to fulfil the condition regarded as a pre-
condition for the negotiations proper” (Observations, Annex 6, Appen-
dix 6). In answer to this letter Count de Motrico said that “it faith-
fully reflects what was dealt with in the various talks” (Observations,
Annex 6, Appendix 6).

Two drafts for letters from M. Frére to Count de Motrico, dated
9 March 1961 (Preliminary Objections, Annex 71, documents x and 2)
preceded the letter sent by M. Frére to Count de Motrico on the same
day (document No. 3). The contents of the second paragraph of this
last letter were as follows :

“I explained to the Minister that the prior withdrawal of the
proceedings pending at The Hague was, in sum, a sine qua non

122
BARCELONA TRACTION (DISS. OP. ARMAND-UGON) 125

condition for the negotiations on the bases defined in our exchange
of letters of 23 and 24 February last to take place.”

On 10 March 1961 M. Frère informed Count de Motrico by letter
that the Belgian Government would take the responsibility of with-
‘drawal after an exchange of letters between the Belgian Ambassador
and the Minister for Foreign Affairs of Spain, which would be commu-
nicated to no-one, governing the procedure for the withdrawal of the
proceedings and which would remain outside the. knowledge “of the
person whom I met in your company” (document annexed to the
Count de Motrico’s report dated 4 December 1963).

This proposal produced no results, being contrary to the first require-
ment in the basic memorandum, concerning the final withdrawal of
the claim.

On 17 March 1961, Count de Motrico informed the Spanish Minister
for Foreign Affairs of the state of the conversations with a view to
discontinuance. In a letter dated the following day, Count de Motrico
told the Minister that M. Frére had informed him that the Belgian
Government had “decided to ask the International Court of Justice
for the definitive withdrawal of its application submitted against our
Government” and he added that “the Belgian Government will draft
its notice of withdrawal in terms similar to those used in connection
with a dispute between the United Kingdom and Bulgaria”.

On 21 March, the Spanish Minister for Foreign Affairs telegraphed to
Count de Motrico to inform him of his Government’s position in respect
of the announcement of the Belgian discontinuance. He stated that
the case must be considered as closed and that the purpose of the dis-
continuance was to put an end definitively to the dispute between the
two Governments.

There were two contacts, on 22 and 23 March, between the Spanish
Minister and the Belgian Ambassador in Madrid. The Ambassador
first tried to associate the Spanish Government with the discontinuance.
On the Minister’s refusal, he informed him of the text of the notice of
discontinuance filed with the International Court, which was to fix a
time-limit, asking him not to communicate his acceptance of the dis-
continuance before the expiry of the time-limit.

The following is the text of the notice of discontinuance :

“At the request of Belgian nationals the protection of whom was
the reason for the filing of the application... [of] 15 September 1958,
I am directed by my Government and I have the honour to request
you to be good enough to inform the Court that, availing itself
of the right conferred upon it by Article 69 of the Rules of Court,
my Government is not going on with the proceedings instituted by
that application.”

123
BARCELONA TRACTION (DISS. OP. ARMAND-UGON) 126

Fecsa was opposed to beginning the private negotiations with Sidro
for so long as the discontinuance had not been approved by the Court.
The Spanish Government, at the request of the Belgian Government,
agreed, in its letter to the Court of 5 April 1961, not to oppose the dis-
continuance.

The International Court, in an Order dated 10 April 1961, placed
the discontinuance on record and ordered the case to be removed from
the list.

A circular from the Spanish Ministry of Foreign Affairs, dated
13 April 1961, informed its diplomatic missions abroad that the Belgian
Government had “indicated its discontinuance of the action” instituted
and that the case had “ended in tacit recognition of Spain’s good
name”.

These are the essential facts and documents which led up to the
discontinuance.

*
* *

Let us now turn to an examination of the evidence in order to estab-
lish what conclusions are to be drawn.

It is not necessary to spend long over determining which of the two
groups took the initiative for the conversations. Fecsa at least did
not take the first step. In the first place, it laid down a prior condition
for any negotiations, which it firmly maintained throughout all the
phases. of the conversations. It would not allow either the suspension
of the proceedings or the extension of the time-limit for the filing of
the Belgian Observations and Submissions. It opposed any suggestion
contrary to the final withdrawal of the claim. It did not wish to be
a party to negotiations until the discontinuance had been accepted by
the two Governments and placed on record by the Court. These
tacts show the obvious interest which Sidro had in seeking to resolve
the dispute.

*
x *

The significance and meaning of the prior condition stipulated in
the basic memorandum, which was accepted by the Belgian group,
must be sought in the documents that preceded the discontinuance
which was finally adopted.

What is the legal purport of the words “final withdrawal of the claim”
(retirada definitiva de la demanda)? Right from the time when, two
days later, the Belgian group learned about it from M. Hernandez,
the latter understood quite well that this withdrawal meant the “final
withdrawal of the court action”. Subsequently, he repeated this view
when accepting on behalf of Sidro the principle of the “final withdrawal
of the court action brought by the Belgian Government against the
Spanish Government”. In that same letter, he assimilated this with-
drawal of the action to the phrase “put an end to the proceedings which
are at present started in The Hague”.

124
BARCELONA TRACTION (DISS. OP. ARMAND-UGON) 127

These utterances on the part of Sidro leave no room for doubt. It
was a question of finally and definitively renouncing the seising of the
Court of the Barcelona Traction case. It was indeed a renunciation
of the bringing of the case before the Court. Such was the opinion
of the Fecsa group too. There was thus from the outset no divergence
as to the significance of the prior condition, no divergence as to the
meaning of this phrase.

On 23 February 1961, the chairman of Sidro stated that he was
prepared to get the Belgian Government to agree to the “pure and
simple withdrawal of the proceedings before the Court so as to fulfil
the condition regarded as a pre-condition for the negotiations proper”.
It was in accordance with that statement that the chairman of Sidro
had his first interview with the Belgian Minister for External Trade.
The Minister must have been informed of the demand made by the
Spanish group and of the meaning of the prior condition, as the chairman
of Sidro told Count de Motrico in his letter of 9 March, referring to the
letters of the previous 23 and 24 February. But one of the bases of
the letter of 23 February was the pure and simple withdrawal of the
proceedings so as to fulfil the condition regarded as a pre-condition.
The pure and simple withdrawal of proceedings signified to the Chair-
man, M. Frère, the withdrawal of the Application, so as to comply
with the basic memorandum. The. Belgians considered the “prior
condition” to be excessive, as is shown by their efforts to attenuate it.
The Belgian Minister tried to get other conditions substituted for it—
suspension of the proceedings, extension of the time-limit for the presen-
tation of the Observations, secret letters, requests for guarantees.
It is obvious that, in their view, this prior condition was something
other than a discontinuance of the proceedings.

This same view is confirmed by the letter of 18 March from Count de
Motrico to his Minister.

The notice of discontinuance sent to the President of the Court
read as follows :

“At the request of Belgian nationals the protection of whom was
the reason for the filing of the Application ... I am directed by
my Government ... to request you ... that, availing itself of the
right conferred upon it by Article 69 ... [it] is not going on with
the proceedings instituted by that Application.”

This is the same formula for discontinuance as in the Borchgrave
case which, however, was a final discontinuance and it had been used
also in another case between the Belgian Government and the Spanish
Government.

This discontinuance was filed at the request of Sidro, the only Belgian
national taking part in the talks. No evidence was brought as to the
intervention of any other Belgian nationals with their Government.
The notice of discontinuance establishes a link between the wording

125
BARCELONA TRACTION (DISS. OP. ARMAND-UGON} 128

of that document and the agreement negotiated between Sidro and the
Fecsa group and accepted by the Minister for External Trade. Counsel
for Belgium said: “In making its declaration of discontinuance on
23 March 1967 the Belgian Government was merely intending to meet
the preliminary demand made by Juan March.” The reason for the dis-
continuance was an agreement between the two groups that the suit
should be brought to an end so that negotiations with Fecsa could be
started. The same Counsel for Belgium stated that the Belgian Govern-
ment accepted “the final withdrawal of the Application ... to permit of
negotiations”.

The two groups having arrived at an agreement on the basic memoran-
dum, that is to say, on the final withdrawal of the claim, the Belgian
group, in order to honour that agreement, asked its Government to
take the necessary measures to that effect. That Government could
not avail itself of Article 68 of the Rules, since no agreement had
been reached between the Parties to the action; it therefore had to
utilize the means available under Article 69, paragraph 2, which permits
of a unilateral notice of discontinuance, which must nevertheless
receive the express or implicit consent of the other Party. That is
what it did. The Belgian Government notified the Court of a discon-
tinuance based on the agreement between the two groups, and that
agreement provided for the final withdrawal of the claim before the
Court. The Belgian Government’s notice of discontinuance endorsed
the agreement reached by the two groups.

The Belgian Government must have been informed by the Chairman
of Sidro of the meaning of the phrase in the prior condition “final
withdrawal of the claim”, just as he had informed Count de Motrico
of it. Sidro consequently asked the Belgian Government for a final
withdrawal of the Application filed with the Court. Sidro had made
a promise to the Spanish group, creating an obligation finally to with-
draw the claim of which the Court had been seised. The Belgian Gov-
ernment took over that obligation by discontinuing, on behalf of Sidro,
without any condition. The evidence adduced is therefore conclusive
and decisive ; not even the slightest doubt is possible as to the meaning
and the scope of the discontinuance. The discontinuance is the expres-
sion of the intentions underlying it and these override the words
actually employed. This act, in the present case, bears the mark of
decisive intentions and these must be conclusive in construing it.

*
* *

It was maintained in oral argument on behalf of the Belgian Govern-
ment that the first condition of the basic memorandum was satisfied
when it filed its notice of discontinuance. The basic memorandum,
however, required, for the opening of negotiations between the two
groups, the final withdrawal of the claim, a requirement which presup-

126
BARCELONA TRACTION (DISS. OP. ARMAND-UGON) 129

posed, as must be inferred from its wording, that no new claim would
be brought once the discontinuance had taken place. Final withdrawal
of the claim, in accordance with the first point in the basic memorandum,
meant a final withdrawal and not a mere withdrawal of the claim. The
adjective final must be given its meaning. Words are of value only
in so far as they express an idea and it must be supposed that when
a particular notion is chosen something precise is intended.

To admit the Belgian interpretation would lead to holding that the
Spanish group merely asked for a discontinuance of the proceedings.
But such an interpretation is not seriously possible and would run
counter to the recognized facts—non-suspension of the proceedings,
non-extension of the time-limit for the presentation of Observations,
non-agreement to secret letters. The withdrawal of the claim had to
be final.

In oxler to establish the meaning of the phrase “final withdrawal
of the claim”, it must be emphasized further that such withdrawal had
to serve a purpose of a moral nature. The Spanish Government and
M. March had been abused in the Belgian Application and Memorial.
M. March was opposed to any negotiations with Sidro so long as those
documents were not finally withdrawn from the Court. The with-
drawal was not to be limited solely to the proceedings then pending,
but had to be final. This adjective has only one accepted meaning—
the complete and total abandonment of the assertions contained in the
documents. It was not a provisional abandonment that was asked
for but the final withdrawal of the claim. The word final must be
given its full emphasis. According to the undertaking entered into,
these assertions could not be repeated again later. A mere suspension
of the proceedings would have maintained them. The moral aspect
could be safeguarded only by the final withdrawal of the case. A dis-
continuance of the proceedings would not have this effect.

The meaning of the judicial contract of discontinuance is further
confirmed by the conduct of the two groups and of the Governments,
and by the legal analysis of their conduct.

Their acts have not the same importance or the same significance.
They are however a source which enables us to construe the discon-
tinuance. They also imply abandonment of reference of the case to
the Court.

Some of these acts were brought about by private parties seeking the
holding of negotiations, whilst other acts emanate from the actual
Parties to the case. They must be examined as a whole, in order to
attribute a precise meaning to them and in order to ascertain the pur-
pose and intention of the act performed.

“Cases are known in international practice where it was debated
whether the facts alleged could be interpreted as a renunciation,
but no cases are known in which the need for an explicit statement
was. affirmed. The intention to abandon a right may be inferred

127
BARCELONA TRACTION (DISS. OP. ARMAND-UGON) 130

also from the attitude of the party concerned.” (Anzilotti, Cours
de droit international, Vol. I, p. 350.)

One salient fact emerges from this conduct. The Fecsa group made
of the final withdrawal of the Application a sine gua non condition for
any negotiations, as is recognized by the chairman of Sidro. This
condition was reiterated on numerous occasions, each time there was
a fresh attempt to get rid of it. The Fecsa group firmly maintained
its position from October 1960 to March 1961. No final withdrawal
of the claim: no negotiations. Such a requirement was known to
Sidro and to the Minister for External Trade, The Belgian Government
was thus informed of the nature of the discontinuance insistently
demanded by the Spanish group.

*
* *

The letter dated 10 March sent by M. Frère to Count de Motrico
gives rise to a presumption in favour of the argument that the Belgian
group were aware that M. March’s demand referred to a final withdrawal
of the claim brought before the Court. In that letter an attempt was
made to give a conditional character to the withdrawal instead of the
unconditional character insisted on in the basic memorandum. It was
suggested in that letter that the Belgian Ambassador should have a
talk with the Minister for Foreign Affairs in Madrid with a view to
exchanging letters governing the procedure for the withdrawal of the
proceedings. These letters would be communicated to no-one, not
even to M. March. On the conclusion of the negotiations, they could
be returned or destroyed. On this basis—but as an indispensable
minimum—the Belgian Government would take the responsibility for
the withdrawal.

This Belgian proposal, which was suggested, as M. Frére says, by
the legal adviser to the Ministry of Foreign Affairs, was obviously
intended to modify the requirement of the basic memorandum for the
final withdrawal of the claim. Thus the finality sought by that memo-
randum would be avoided. This shows that M. Frére was aware of
the meaning of this requirement and of its legal effect. There is in
this letter from M. Frére a recognition by the Belgian Government of
the fact that the discontinuance asked for was not a mere discontinuance
of the proceedings, for without such an interpretation, there could be
no reasonable explanation for the letter, and it is difficult to see why
the Belgian Government would have hesitated to cornmit itself if the
discontinuance in question related only to the proceedings.

The proposal by the Minister for External Trade to replace this con-
dition by a suspension of the proceedings for three months, thereby
allowing the Parties concerned to negotiate during this time, was
rejected in limine by the Fecsa group, which considered it incompa-
tible with the basic memorandum. Other proposals by M. Frère,

128
BARCELONA TRACTION (DISS. OP. ARMAND-UGON) 131

made with the knowledge of the Belgian authorities, met the same fate
(withdrawal on agreement being reached by those concerned, an exten-
sion of the time-limit for the presentation of the Belgian Observations
and Submissions, the procedure of an exchange of secret letters and
guarantees). If the Belgian Government believed that the withdrawal
asked for involved only a discontinuance of the proceedings which,
in the last analysis, would be tantamount to a suspension, why did it
submit proposal after proposal in order to avoid agreeing to the with-
drawal asked for? What the Minister for External Trade, the chairman
of Sidro, M. Hernandez, Count de Motrico, and the Fecsa group knew
was that the final withdrawal of the claim from the Court’s list meant
abandonment of the pursuit of the case before the Court. In the
talks, there was accordingly a precise undertaking, with a well-defined
subject and intention, and not a mere exchange of views. An agree-
ment between the private groups was negotiated and accepted as it
stood by the Belgian Government, which proposed it to the Spanish
Government.

If the proposal for a suspension was declined on account of its in-
significant procedural effect, it is inconceivable that a mere abandon-
ment of the proceedings would have been preferred. A suspension
would still have had the merit of preserving the Preliminary Objections
should the proceedings be recommenced later, in the event of a break-
down in the negotiations. The refusal of a suspension does not fit in
with the discontinuance of the proceedings as contended for by Belgium.
Refusal to accept a suspension was also a refusal of a discontinuance
of the proceedings. The basic memorandum required something
more from the procedural point of view than a mere discontinuance of
proceedings.

*
* *

Sidro’s interest in negotiating can be seen clearly throughout the
talks. The letter of 23 February 1961 from M. Frére is one example
of this. He was convinced—or at least he says he was—that a basis
existed for a settlement favourable to the Barcelona Traction share-
holders. The intermediary stated that negotiations could begin imme-
diately after the withdrawal of the claim and that a solution might be
found within a fortnight. It was, said M. Frére by reason of the fore-
going that he was prepared to make a new effort to induce the Belgian
Government purely and simply to withdraw the proceedings then
pending. As soon as this withdrawal of the claim had taken place
negotiations would open propitious to the Belgian interests, which
would lead to concrete results. It was with a knowledge of this state
of mind that the Belgian Government decided to agree to the discon-
tinuance asked for by Sidro (Observations, Annex 6, Appendix 7,
p. 108). The Belgian Government took the decision to withdraw the
claim, as Sidro asked it to do, in order that the dispute might be settled
by direct negotiations between the two groups of interests.

129
BARCELONA TRACTION (DISS. OP. ARMAND-UGON) 132

*
* *

When agreeing to the discontinuance at the express request of the
Belgian Government, the Spanish Government had before it the follow-
ing facts : a letter from Count de Motrico informing it of the final with-
drawal of the claim by the Belgian Government and announcing that
this discontinuance would contain the same reservation as that made
by the British Government in the case against Bulgaria. On that
occasion the British Government reserved “all [its] rights in connection
with the claim of the United Kingdom against Bulgaria”. But the
discontinuance proposed to the Spanish Government did not contain
any reservation of this type. The Spanish Government, having regard
to the wording of the discontinuance, could not doubt, when agreeing
thereto, that it was a final discontinuance, without any reservation,
and not a discontinuance of the proceedings.

M. Frére’s legal adviser had informed Count de Motrico that the
notice of discontinuance would contain the British reservation men-
tioned above. M. Frére, on behalf of Sidro, had taken the decision to
accept the basic memorandum, which was known to the Belgian Govern-
ment. The intermediary, being aware of this position, informed his
Government of it at the time when the latter was about to receive
communication of the notice of discontinuance. A party which allows
its opponent to believe that it is taking up a particular legal position—
in this instance the final withdrawal of the claim—cannot go back on
its attitude and maintain that it wished for something else, namely
a mere discontinuance of the proceedings. This is an application of
the concept of good faith, whereby a party creates a right in favour of
its opponent by following a certain course of conduct.

Moreover, for the Spanish Government, this discontinuance was
effected on the basis of paragraph 2 of Article 69 of the Rules of Court,
and not with reference to municipal procedural law. But paragraph 2
of Article 69 does not stipulate a discontinuance of proceedings or a
right of reinstitution, and such right is not in accordance with the
wording of the Belgian discontinuance, namely “is not going on with
the proceedings instituted by that Application”. It is impossible to
draw from the use of this formula a presumption that the intention
was not to put an end to the proceedings once and for all. If this
formula had another intention, it was necessary to say so clearly.
Good faith required it.

If, according to the argument of Counsel for the Belgian Government,
the Spanish Government was informed by Count de Motrico of the
conversations between the two private groups, the Spanish Minister
for Foreign Affairs would have been aware that the discontinuance asked
for by the Spanish group was a discontinuance of the legal action and
not merely of the proceedings. In terms of this contention, it is obvious
that the Spanish Minister could not have hesitated for a single moment
to give his consent to the discontinuance for which the Belgian Ambassa-

130
BARCELONA TRACTION (DISS. OP. ARMAND-UGON) 133

dor had asked him at the instance of his Government. Thus, the case
would be at an end in respect of legal proceedings before the Court, in
order to make way for a solution between the two groups, a position
which the Spanish Government always supported right from the origin
of the Barcelona Traction dispute. Any other attitude on the part
of the Spanish Government would seer to be ruled out. It would never
have agreed to a mere discontinuance of proceedings. The Belgian
Government was abandoning judicial settlement in order to obtain
a settlement through private negotiations.

One of the reasons why the Spanish Government could not accept
such a diseontinuance, and would not have accepted it, is an important
consideration of a moral order which is expressed in paragraph 3 of
its communication to the Court dated 7 July 1962:

“The Spanish Government would certainly have opposed the
discontinuance if it had not had the certainty that this act entailed
in itself the renunciation by the Belgian Government of accusations
which are as defamatory as they are unjust against the judicial,
administrative and governmental authorities of the Spanish State.”

In short, the Spanish Government could not knowingly consent to a
temporary discontinuance without damage to its moral position. This
reason is in itself decisive. From the legal point of view, the Spanish
Government, by accepting a temporary discontinuance, also risked
compromising its constant .position as to the absence of any Belgian
jus standi in the matter. Finally, the Spanish Government was con-
vinced that its position, judging by the pleadings, was extremely sound.
Consequently, if it had not believed the discontinuance to be final,
it would have had to examine with the closest attention the question
whether it ought to go on with the proceedings at the stage which they
had reached.

As to the material or moral prejudice actually suffered, Spain was
again brought before the Court on the basis of the same grave accu-
sations, which were automatically communicated to all Members of the
United Nations. Secondly, the other party had the opportunity of
revising, in the light of Spain’s arguments, its entire case in respect of
the Preliminary Objections and has, indeed, sought to modify its
defence against one of the objections. Thirdly, Spain has had to bear
the heavy administrative burden represented by a second submission
of the case to the Court.

The first Objection must therefore be upheld.

131
BARCELONA TRACTION (DISS. OP. ARMAND-UGON) 134

SECOND PRELIMINARY OBJECTION

This Preliminary Objection is concerned with tne jurisdiction of the
Court.

The Application instituting proceedings states that the Treaty of
19 July 1927, which came into force on 23 May 1928, is binding on
Spain and Belgium. Pursuant to Article 17 of that Treaty, these
States may bring direct before the Permanent Court of International
Justice, by means of an application, disputes with regard to which the
parties are in conflict as to their respective rights. This Treaty being
in force, according to Article 37 of the Statute of the International
Court of Justice it is to this Court that the jurisdiction provided for
in favour of the Permanent Court is transferred. As Belgium and
Spain are parties to the Statute of the International Court it is claimed
that this Court possesses jurisdiction to hear and decide the present
dispute.

In its Submissions, the Spanish Government states that the bond of
jurisdiction provided for in Article 17 applies to the submission of
disputes, not to the International Court but only to the Permanent
Court. The admission of Spain to the United Nations, in 1955, did
not have the effect of substituting the compulsory jurisdiction of the
International Court for that of the Permanent Court, for the Permanent
Court was dissolved before Spain was admitted as a Member of the
United Nations. This situation was not modified by Article 37 of the
Statute, which binds only States that were Members of the United
Nations prior to the dissolution of the Permanent Court. The Court
is therefore without jurisdiction.

*
* *

The Belgian Government maintains that the interpretation given in
the Judgment of 26 May 1959 in the Aerzal Incident case (I.C.J. Reports
1959, p.127), although valid and correct in respect of Article 36,
paragraph 51, is not applicable as an interpretation of Article 372.

1 Article 36, para. 5:

“5, Declarations made under Article 36 of the Statute of the Permanent Court
of International Justice and which are still in force shall be deemed, as between
the parties to the present Statute, to be acceptances of the compulsory jurisdiction
of the International Court of Justice for the period which they still have to run
and in accordance with their terms.”

2 Article 37:

“Whenever a treaty or convention in force provides for reference of a matter
to a tribunal to have been instituted by the League of Nations, or to the Perma-
nent Court of International Justice, the matter shall, as between the parties to
the present Statute, be referred to the International Court of Justice.”

132
BARCELONA TRACTION (DISS. OP. ARMAND-UGON) 135

The interpretation given in this Judgment was followed in the Temple
of Preah Vihear Judgment of 26 May 1961 (1.C.]. Reports 1967, p. 17).
In the Judgment in the Aerial Incident case, the Court made no
mention of Article 37 in order not to prejudge the case on the first
Application relating to Barcelona Traction which was then pending.
It must therefore be shown why that interpretation is not applicable
with regard to Article 37. For this purpose, it must be shown that the
question raised by Article 36, paragraph 5, is a different question
from that raised by Article 37. In the absence of such proof, the
decision in the Aerial Incident case would be applicable and the Belgian
contention must be abandoned. It is only the legal differences between
these two texts that concern us. Factual differences between the
present case and that of the Aerial Incident are of less importance, for
they have no bearing on the legal problem concerning the two texts.
The Belgian Government’s central argument is to the effect that,
from the legal standpoint, there is a difference between a declaration
under Article 36, paragraph 5, and a declaration of acceptance of
jurisdiction embodied in a treaty or convention (Article 37).

The legal nature of these two undertakings is identical and so is
their content. Their purpose is to make the jurisdiction of the Court
compulsory for the States (the same content) and they are also con-
sensual undertakings (the same nature). They may or may not be
subject to time-limits. The form of the undertaking is unilateral in
one case and becomes subsequently, as in the other case, bilateral. It
is therefore difficult to see how there can be any difference between
these two undertakings, in respect of their form, their nature or their
content. In both cases compulsory jurisdiction is brought into opera-
tion by means of a unilateral application.

It is true that the declarations were unilateral undertakings. But
as those undertakings were addressed to other States, which had
accepted the same obligation, they gave rise to agreements of a treaty
character concerning jurisdiction which were legally equivalent to the
jurisdictional clause embodied in a treaty or convention. The Court
confirmed this view in the Right of Passage case :

“The contractual relation between the Parties and the compulsory
jurisdiction of the Court resulting therefrom are established ‘rpse

a>»

facto and without special agreement’.

These declarations could not be modified without the consent of the
parties. Nor could they be withdrawn unless the right to do so had
been explicitly reserved. They had the same force and the same
legal content as a provision in a treaty. That is the point of view
of the Belgian Government, as can be seen from the reservations it
made when Paraguay denounced, unilaterally, its declaration of accept-
ance of the optional clause and when South Africa withdrew part of
its declaration.

133
BARCELONA TRACTION (DISS. OP. ARMAND-UGON) 136

*
* *

The ratio legis, the object, of these two provisions of the Statute is
the same, namely the immediate transfer to the International Court of
the jurisdictional obligations in respect of the Permanent Court—it
being understood that these obligations must be “in force”.

Article 36, paragraph 5, and Article 37 were both drawn up, discussed
and adopted by Commission IV and the relevant committee at the same
time, as dealing with the same legal question, namely that of the adap-
tation to the International Court of declarations relating to the juris-
diction of the Permanent Court.

After explaining, in paragraphs (a) and (b}, the means by which
the succession of the new Court to the jurisdiction of the Permanent
Court was to be ensured, on the one hand, by Article 36, paragraph 4
(which later became paragraph 5), and, on the other hand, by Article 37,
Committee IV /1 emphasized that—

“acceptances of the jurisdiction of the old Court over disputes
arising between parties to the new Statute and other States, or
between other States, should also be covered in some way”.

After stating that it seems desirable “that negotiations should be
initiated with a view to agreement that such acceptances will apply
to the jurisdiction of the new Court”, the above-mentioned report
reaches the conclusion that this matter “cannot be dealt with in the
Charter or the Statute”, adding that it may later be possible for the
General Assembly to facilitate such negotiations. The terms employed
(jurisdiction of the Court, acceptances of jurisdiction) leave no room
for doubt that they relate to the cases referred to in Article 37 and in
paragraph 5 of Article 36.

These two texts therefore deal with the same question, namely
that of the transfer of declarations and jurisdictional clauses from one
Court to the other. It therefore follows that the interpretation of
one of these texts must’be valid also as the interpretation of the other.
In the Notiebohm case the Court said: “The same issue is now before
the Court: it must be resolved by applying the same principles”
(I.C.]. Reports 1955, p. 22).

Of the jurisdictional clauses mentioned, one was incorporated in the
Statute of the Permanent Court and the other in certain provisions of
treaties or conventions. These legal undertakings have their own
special purpose in the instrument in which they are embodied and they
may be extinguished either through the expiry of a certain time-limit,
or through some external cause. When the time-limit has expired,
the obligation lapses, as it does also in the case in which an external
cause affects the very subject-matter of the obligation. Where the
obligation binds a State in regard to the Permanent Court (a declaration

134
BARCELONA TRACTION (DISS. OP. ARMAND-UGON) 137

or a convention) the object of the obligation becomes impossible of
achievement, definitively, if the organ, i.e., the Permanent Court, has
disappeared. The obligation lapses and the lapsing occurs on the date
of the dissolution of the Permanent.Court, 18 April 1946, in respect
both of declarations and of treaty clauses.

In order that the operation of the transfer from one Court to the
other may be effected, immediately, validly, it is essential that the
jurisdictional clauses should be in force in respect of the two States
at the date on which the two States became parties to the Statute. In
the present case, the obligation under the Spanish-Belgian Treaty was
in force for Belgium when that country became a party to the Statute ;
but this obligation had lapsed when, in its turn, Spain became a party
to the Statute in December 1955.

*
* *

As already stated, Article 37, which is a transitional provision, had
no other purpose than that of preventing the disappearance in the
immediate future of the declarations accepting jurisdiction which were
contained in certain treaties. This is also the purpose of Article 36,
paragraph 5. The two provisions were concerned with declarations,
whether bilateral or unilateral. The jurisdictional clauses incorporated
in a treaty or convention were inevitably bound to lapse at the date of
the dissolution of the Permanent Court. The preservation of these
clauses could apply only to those that were in force and were included
in a treaty signed by States that were parties to the Statute prior to
the dissolution of the Permanent Court. Clauses not included in this
category would lapse irremediably. That is what happened in the
case of Article 17, paragraph 4, of the Treaty, on the dissolution of the
Permanent Court. To enable Article 17 to survive after the dissolution
of the Permanent Court, Spain would have had to be a party to the
Statute before the dissolution of that Court. .

The purpose of Article 37 was to maintain for the immediate future
the jurisdiction that had been accepted, whilst transforming its object.
Its purpose was not at all to resuscitate across the passage of time an
obligation which had lapsed for want of substance and applicability,
at the time of the dissolution of the Permanent Court. Consequently,
it cannot be claimed that, between 18 April 1946 and 14 December 1955,
owing to the effect of Article 37, Spain was bound to the compulsory
jurisdiction of the Permanent Court, nor to that of the International
Court, as Spain was not a party to the Statute at the time of the sub-
stitution effected in the jurisdictional clause. The obligation which
had been extinguished could not be revived on the basis of Article 37.

There was no intention to cover all such jurisdiction, as might, in
principle, have been desirable, but only jurisdiction that had not lapsed
before the disappearance of the Permanent Court. The San Francisco
Conference, as will be seen later, did not concern itself with the juris-

135
BARCELONA TRACTION (DISS. OP. ARMAND-UGON) 138

dictional clauses in treaties of enemy or neutral States. The intention
to maintain all jurisdiction agreed to in respect of the Permanent Court
was not envisaged in Article 37.

To determine the effect of Article 37, it is necessary to consider the
situation that would have been created if it had not been adopted.
There can be no doubt that any provisions of treaties accepting the
jurisdiction of the Permanent Court that were in force would have
lapsed on the dissolution of that Court. Article 37 was intended to
safeguard these provisions in treaties in force in the case of States
parties to the Statute before that dissolution.

The purpose of Article 37 was, within certain limits, to obviate a
hiatus, a lacuna, between the two Courts and continuity was obtained
by giving validity in respect of the new Court to certain declarations
concerning jurisdiction included in treaties and relating to the Perma-
nent Court. This continuity could be ensured only as between those
States that were parties to the Statute prior to the dissolution of the
Permanent Court. Article 17 of the 1927 Treaty could not be used
for this purpose, as Spain was not one of those States.

It is maintained that, although ‘Article 36, paragraph 5, is transi-
tional in character, Article 37 is not so. This interpretation is based
on Article 37 of the Statute of the Permanent Court.

It may be noted, in the first place, that Article 37 of the Statute of
the Permanent Court also had a transitional character. Indeed, once
the Permanent Court was established, it became necessary to decide
that that Court was the tribunal referred to in the Peace Treaties.
The purpose of Article 37 of the Statute of the Permanent Court was
not, as is contended, to extend the field of compulsory jurisdiction but
to identify an international tribunal. Compulsory jurisdiction was not
founded on that Article, but on the treaties by which it was established,
and it could not be related explicitly to a court which had not yet
been created. The treaties had established the compulsory jurisdiction
of a tribunal which was to be instituted. Once its Statute had been
drawn up, it became necessary to determine that that Court, and no
other, was the tribunal to which the treaties referred. Article 37 of
the Statute of the Permanent Court determined the organ on which the
treaties in question had conferred compulsory jurisdiction.

In the second place, the conclusions to be drawn from Article 37
of the Statute of the Permanent Court are not applicable to Article 37
of the present Court, since they serve different purposes. The purpose
of Article 37 of the International Court is to transfer a jurisdiction in
order to prevent it from lapsing. When the present Article 37 was
drawn up, those who drafted it did not have before them. treaties
establishing the compulsory jurisdiction of a Court which had not yet
been created and which still remained to be established. For treaties
prior to the institution of the Permanent Court, it had already been
determined, by virtue of Article 37 of the Statute of the Permanent
Court, that that Court was the organ on which jurisdiction had been

136
BARCELONA TRACTION (DISS. OP. ARMAND-UGON) 139

conferred. In treaties such as that of 1927, on the contrary, jurisdiction
was conferred on a jurisdictional organ that was specifically determined,
namely the Permanent Court. What had to be done was, so far as
was possible, to transfer this compulsory jurisdiction, created under
a treaty, from the Permanent Court to the International Court. It
was not, as in the case of the former Article 37, a matter of determining
the organ on which jurisdiction had been conferred by agreements in
which it was impossible to specify the organ. The case of the dissolu-
tion of an international tribunal cannot be assimilated to the case of
a tribunal that has not yet been instituted. In the latter situation,
it may be considered that there is a suspension of the undertaking to
accept the jurisdiction of a court. In the other case, the existing juris-
diction is extinguished and it is absolutely impossible for the obliga-
tion to be fulfilled. A non-existent court can no longer have jurisdiction.

The two Articles of the Statute apply to analogous situations and it
is impossible to form an opinion about Article 37 without taking account
of the discussion in 1959 about Article 36, paragraph 5. It has been
previously shown that, as between the system of these two Articles,
there are no fundamental differences which would lead to devising
different solutions for each case. Neither in the Judgment on the
Aerial Incident case, nor in the Joint Opinion or in the Separate Opin-
ions of individual Judges is it possible to find reasons of a convincing
legal character in favour of the view that a distinction must be drawn
between these two Articles.

The Court must be quite definite about the interpretation of its
Statute. Either it is decided that there is a legal difference or else it
is recognized that there is not such a difference.

The Belgian Government’s contention is seen to be unconvincing on
several points.

It is maintained that in the case of a declaration of acceptance of the
jurisdiction of the Court a treaty position arises only when a specific
dispute occurs. But this is also true from the standpoint of thé 1927
Treaty which contains no more than an obligation to accept the juris-
diction of the Permanent Court at the time when a specific dispute
arises. The difference alleged therefore does not exist. In both cases
there is a firm obligation to accept jurisdiction and, in both cases, there
is a firm obligation to accept jurisdiction only in respect of one and the
same tribunal, namely the Permanent Court. There is no legal basis
for the assertion—which is a mere begging of the question—that the
obligation to accept jurisdiction subsists since the Treaty remains in
force, but that it is. merely the means for exercising that jurisdiction
(the Permanent Court) which has disappeared. It is not sufficient
merely to make such an assertion. It must be proved, for the 1927
Treaty did not provide for reference to “an international tribunal”
but to the Permanent Court (Articles. 2, 4 and 17).

If an obligation arising from an acceptance by unilateral declaration
came to an end because the Permanent Court disappeared and because

137
BARCELONA TRACTION (DISS. OF ARMAND-UGON) 140

it was bound up with the Statute of that Court, it did not survive after
the disappearance of that Statute. An obligation arising from a
clause which relates only to the Permanent Court disappears with that
Court and with its Statute—in just the same way.

The 1927 Treaty must be construed according to the meaning it had
in 1927, within the international context of 1927, and according to the
intention of the parties in 1927. This Treaty bears the mark of its
period. If there had been no Permanent Court, there would have been
no reference whatsoever to an international tribunal. The Treaty
would have been purely and simply a treaty of arbitration and con-
ciliation. That is what it became on 18 April 1946. It is too easily
forgotten that the 1927 Treaty was drawn up only five years after the
institution of the first permanent international tribunal and that the
treaties which referred to it could relate only to what existed and had
only recently come into existence.

This analysis is reached through the application of two elementary
rules of international law, namely that concerning the interpretation
of clear texts and that concerning the “historical” interpretation cf
treaties according to the meaning they had at the time when they were
concluded (case concerning Rights of Nationals of the United States of
America in Morocco, I.C.]. Reports 1952, pp. 188-189).

It is contended that the provisions of the Charter and those of the
Statute form a single mandatory whole for the States Members of the
United Nations. This view is not absolutely correct. It is subject to
derogations in relation to certain of those provisions which are not
mandatory, as they do not apply to all the Members of the United
Nations. This is the case with regard to paragraph 5 of Article 36
and Article 37 of the Statute.

The particular legal nature of these two provisions is clear from
their actual wording. In the first place, they are concerned with
situations that are quite special and specific, namely the jurisdictional
clauses existing and in force relating to the Permanent Court. Further,
these provisions apply only to certain specific States. Thus, Article 36,
paragraph 5, is concerned only with States which had made declarations
that are in force and Article 37 is concerned only with States whose
treaties or conventions contain clauses that are still in force—in both
cases at the time when they become parties to the Statute. This
examination shows that these two provisions apply only to certain
States, namely those which have accepted the jurisdiction of the Court,
and not all States Members of the United Nations.

These two provisions are transitional and their application must
very soon come to an end. Article 36, paragraph 5, as the Court has
interpreted it, can no longer be applied. The same will in future be
true of Article 37.

If the Statute had been set out with a more technical presentation,
these two provisions would have been inserted at the end of it, under
the heading “Transitional Provisions”. This method was not adopted,

138
BARCELONA TRACTION (DISs. OP. ARMAND-UGON) I4I

no doubt in order to preserve the same numbering of the articles in
the two Statutes. The transitional provisions mentioned were inserted
where they would not entail changes in the numbering.

Furthermore, account must be taken of the effects of the dissolution
of the Permanent Court on the 1927 Treaty and on its jurisdictional
clause.

The subjection to a judicial settlement provided for in the 1927
Treaty relates specifically to the Permanent Court, stipulated by name
and not in the form of a reference to a generic and undetermined inter-
national tribunal.

The Permanent Court was dissolved with final effect and the Inter-
national Court of Justice is another and different Court, as is clear
from the preparatory work concerning it.

This being so, the clear impossibility of submitting to the Permanent
Court any disputes that may arise between the Parties after the final
dissolution of that Court becomes apparent.

It is precisely because of the disappearance of the Permanent Court
and the creation of a new Court that it was necessary to draft the
conditions embodied in Article 37 of the present Statute for the purpose
of transferring, so far as was possible, the jurisdiction conferred upon
the Court that it had been decided to dissolve.

In the light of these considerations and taking account of the general
principle that the jurisdiction of the Court is not to be presumed and
that it is founded on the consent of States, an extensive interpretation
of Article 37 would, as a consequence, entail an extensive interpretation
also of the 1927 Treaty by means of which a jurisdictional obligation
stated specifically in favour of the Permanent Court would be trans-
ferred to another Court, when such obligation no longer existed legally
and Article 37 could no longer operate.

The Court’s task related essentially to the interpretation of Article 37.
For the transfer of jurisdiction from one Court to the other to take
effect, this provision requires the fulfilment of two conditions :

(x) that the State party to the jurisdictional clause embodied in the
treaty should be a party to the Statute, and

(2) that this clause should be in force.

These two conditions, which are clearly laid down in Article 37,
must be fulfilled concurrently. Each of them must be fulfilled at the
time when the other is fulfilled. If one of them is not fulfilled,
Article 37 does not effect the transfer of jurisdiction. The two con-
ditions prescribed by Article 37 must always be considered with reference

139
BARCELONA TRACTION (DISS. OP. ARMAND-UGON) 142

to the same crucial date. It would be contrary to the principle of
good faith if the applicability of Article 37 were to be judged, in respect
of one condition, with reference to the date of the entry into force of
the Charter and, in respect of the second condition, with reference to
the date of the admission of the State in question to the United Nations.
Such an interpretation would, moreover, be contrary to the text of
Article 37.

But, when Spain was admitted as a Member of the United Nations,
in December 1955, the jurisdictional clause of the 1927 Treaty was no
longer in force, owing to the dissolution of the Permanent Court on
18 April 1946. At that date there was no treaty with a jurisdictional
clause in force. The second condition was unfulfilled. Consequently,
the situation covered by Article 37 does not exist in the case before
the Court.

The acceptance of the jurisdiction of the Permanent Court stated in
this clause was henceforth devoid of object since that Court no longer
existed as a means for exercising it. . The legal basis for that acceptance
provided by Article 36, paragraph 1, of the Statute of the Permanent
Court had ceased to exist as a result of the disappearance of that
Statute. Thus, Article 17, paragraph 4, of the 1927 Treaty had lapsed
and was no longer in force. The terms of that provision are as follows :

“If the special agreement has not been drawn up within three
months from the date on which one of the Parties was requested
to submit the matter for judicial settlement, either Party may,
on the expiry of one month’s notice, bring the question direct
before the Permanent Court of International Justice by means of
an application.”

The dissolution of the Permanent Court destroyed the jurisdictional
clause and the attribution of jurisdiction to the Court specified therein.

Spain gave its consent only in respect of that Court.

The Treaty continues to be in force in respect of the other means
provided for the settlement of disputes (conciliation and arbitration),
but in so far as the means of judicial settlement connected with the
Permanent Court is concerned, it has entirely disappeared through the
disappearance of that Court. All the provisions of the Treaty which
referred to the Permanent Court, including Articles 1 and 2, had lapsed
completely. The real importance of the Treaty resides in all the
means of settlement for which it made provision and not exclusively
in the means of judicial settlement (Permanent Court).

The admission of Spain to the United Nations resulted in that country
being deemed to be a party to the Statute of the Court (Article 93,
para. 1, of the Charter). Spain thus became invested with a certain
procedural capacity in respect of the Court, but this situation is not
sufficient to establish the jurisdiction of the Court in respect of that
State. It merely creates a preliminary situation for the establishment

140
BARCELONA TRACTION (DISS. OP. ARMAND-UGON) 143

of that jurisdiction. The source of the jurisdiction of the Court lies
in the declarations of the States (Article 36, paras. 1 and 2) and, 7m
exceptional cases, in Article 36, paragraph 5, and Article 37 of the
Statute.

The admission of a State as a Member of the United Nations has the
immediate consequence of making that State a party to the Statute of
the Court. This admission does not signify any acceptance whatsoever
of the jurisdiction of the Court. But such acceptance is attributed to
Spain on the ground of its admission, through the application of
Article 37. This interpretation, as is clear from the foregoing consider-
ations, is quite indefensible.

The obligation to accept judicial settlement provided for in Article 2
of the 1927 Treaty in the case of certain disputes relates either “to an
arbitral tribunal” or “to the Permanent Court of International Justice”.
Although this obligation is general in regard to an arbitral tribunal
{it does not refer to the Permanent Court of Arbitration, for instance)
it is particular in regard to the Permanent Court, which it mentions
specifically. In the 1927 Treaty the Permanent Court is both the
object and the means for fulfilling this obligation. There was an
intention to accept this means of settlement, but only because it was
indissolubly connected with the Permanent Court and not with any
other court. Jurisdiction and the attribution of it are inseparable
from the Permanent Court.

*
* *

The Parties agree in the view that, according to Article 37, the
provision concerning jurisdiction had to be in force at the time when
Spain became a Member of the United Nations and, of course, also at
the time of the filing of the Application instituting proceedings.

It is contended that the 1927 Treaty must be considered to be in
force. This Treaty is renewable for periods of ten years, as from the
time of its ratification, failing denunciation by one of the parties.
That was the situation of Spain at the time when that country became
a party to the Statute’ This renewal every ten years must, however,
be understood as a renewal of the provisions of the Treaty that are
still in force. It is not possible to renew what has lapsed..

Although the 1927 Treaty remains in forcé in respect of some of its
provisions, the conclusion is inevitable that Article 17, paragraph 4,
so far as concerns that part of it which establishes the jurisdiction of
the Permanent Court, had lost all legal force because of the dissolution
of that Court on 18 April 1946. This provision was no longer in force
in December 1955. The jurisdictional clause can be detached from the
other articles of the Treaty. The “reference of a matter” mentioned
in Article 37 is related to the provisions attributing jurisdiction to the
Permanent Court. Those provisions are the specific object of the
reference to the Court. There is no reference to other provisions of

I4I
BARCELONA TRACTION (DISS. OP. ARMAND-UGON) 144

the Treaty. This is clear also from Article 35, paragraph 2, of the
Statute which refers to “the special provisions contained in treaties
in force”, in a narrow sense.

With regard to Article 37, the report of Committee IV /x of the San
Francisco Conference says :

“(a) It is provided in Article 37 of the draft Statute that where
treaties or conventions in force contain provisions for the
reference of disputes to the old Court such provisions shall be
deemed, as between the members of the Organization, to be
applicable to the new Court” (Conference Documents, Vol. 13,

p. 384).

The provisions referred to can thus only be jurisdictional clauses in
force. It is the provision for the reference of a matter that must be
in force, as is quite clear from the text of Article 37.

A treaty may lapse partially even before the expiry of the term for
which it is concluded. This is true also in the case of certain legal
instruments, laws and regulations, which may also have lapsed partially.
In an international obligation, a distinction must be made between
lapsing as the result of the expiry of the prescribed term and lapsing
as the result of some other fact, also involving a lapse, such as the disso-
lution of the Permanent Court. That dissolution also constituted the
time-limit for the validity of the jurisdictional provision in the Treaty.
Article 17, paragraph 4, of the Treaty expired on 18 April 1946. That
clause could not come into force again at the time when the Statute
came into force in respect of Spain, in December 1955.

The separation of international obligations as between clauses that
are valid and clauses that are not valid is admitted in the case-law of
the Permanent Court. One example is furnished in that Court’s
consideration of the Special Agreement in the Free Zones case. In
that case, the principle vitiatur et non vitiat was admitted. In point
of fact, the Special Agreement was, in the case of some of its clauses,
in contradiction with the Statute and the Court decided that the Special
Agreement was valid but that the stipulations contrary to the Statute
were null and void. The Court took no account of the second paragraph
of Article r of the Special Agreement (P.C.I.J., Series C, No. 17-1,
Vol. II, p. 492).

The Permanent Court refused to consider that the individual pro-
visions of a treaty are inseparable and indissolubly connected. In the
Free Zones case (P.C.I.]., Series A/B, No. 46, p. r40), that Court
considered that Article 435 of the Treaty of Versailles was “a complete
whole” separable from the rest of the Treaty. It took a similar view

142
BARCELONA TRACTION (DISS. OP. ARMAND-UGON), 145

in the Advisory Opinions on the Competence of the I.L.O. (P.C.I.].,
Series B, No. 2, pp. 23-24 and Sertes B, No. 13, p. 18), concerning the
independence of Part XIII of the Treaty.

The idea of the integral character of a convention has its origin in
a notion taken from private law. In the Opinion of the Court on
Reservations, this notion of the absolute integrity of conventions was
rejected as not having been transformed into a rule of international
law U.C.J. Reports 19512, pp. 24-25). The Opinion of the Court in the
case concerning Reservations to the Convention on the Prevention and
Punishment of the Crime of Genocide indicates certain limits to the
notion of the inseparability of treaty provisions in respect of provisions
which are not fundamental to the treaty as a whole. An article which
has lapsed may quite properly be separated from other provisions of
the treaty which continue to be in force where such provisions can apply
quite apart from the provision that has lapsed.

+ * +

International law can envisage various ways in which an international
obligation may become impossible of performance. Such impossibility
may be permanent. In the present case, the jurisdictional clauses of
the 1927 Treaty disappeared permanently on the date of the dissolution
of the Permanent Court. This fact inevitably put an end to the obli-
gation to have recourse to that tribunal. This is an example of a
case where it is permanently impossible to perform an international
obligation—the latter having disappeared with the Permanent Court.

So far as general international law is concerned, Article 17,-para--
graph 4, of the 1927 Treaty is said, in short, to have been deleted from
the Treaty until 1955—this being on the hypothesis that the Permanent
Court did not finally and definitively disappear in April 1946, which
distorts the relative position of the two Courts. Any reference to the
continuity of the two Courts is merely a formula describing intentions
as a matter of general policy and is not an assertion of legal succession.

The error in the Belgian contention in its presentation of the rules
of international law concerning suspension is that it supposes that the
basic problem has been resolved : the Permanent Court has disappeared ;
why should the obligation expressed in the Treaty, namely the obliga-
tion to have recourse to the Permanent Court, be only suspended?
This contention presumes, asserts but does not prove, the original
phenomenon : the suspension in this particular case, whereas suspension
does not exist in the case of the permanent disappearance of the subject-
matter.

For there to be suspension, it would indeed be necessary to prove that
there were two categories of obligations in the 1927 Treaty and in the
intentions of those who drew it up:

~—a basic obligation, namely the obligation to have recourse to an
international tribunal ;

143
BARCELONA TRACTION (DISS. OP. ARMAND-UGON) 146

—an obligation concerning the means, namely the choice, amongst
possible international tribunals, of the Permanent Court.

This analysis has an artificial character. In 1927 the parties decided
on only one thing, namely recourse to the Permanent Court. To say
today that there is in this Treaty a division into two obligations one
of which, namely the obligation to accept any international tribunal
whatsoever, was suspended is nothing more than a theoretical and
ex post facto view of the facts.

This would seem to justify the rejection of the Belgian argument,
at all events so far as concerns the phenomenon of “suspension” over
and above the effects proper to Article 37.

It should be noted that the positions taken up by the Belgian Govern-
ment in regard to Article 17 of the 1927 Treaty are necessary to it
in order that it may put forward the following contention as to the
difference between Article 36, paragraph 5, and Article 37. Article 36,
paragraph 5, concerns not only the tribunal on which jurisdiction is
conferred, but also the obligation to accept jurisdiction on the basis
of the pre-existing treaty, the Statute. Article 37, on the contrary,
does nothing more than “effectively ensure the performance of the treaty
obligations”.

Here again it is therefore presumed that the Treaty remained in
force so far as concerns a general obligation to accept jurisdiction in
vague terms, without reference to any specific tribunal. If the existence
of an obligation of this nature in the 1927 Treaty is not admitted, the
Belgian argument collapses both in regard to the 1927 Treaty and in
regard to Article 37 since it is all based on the ex fost facto invention
of a general jurisdictional obligation in the 1927 Treaty, which does

not exist.

*
* *

Article 37 of the Statute, which creates a very special régime, must
be construed restrictively for two reasons :

(x) It constitutes an exception to the means whereby jurisdiction
of the Court is accepted. It is a provision which constitutes a deroga-
tion from the ordinary law in this matter. Any exceptional rule of
law must be construed restrictively. Normal consent to the juris-
diction of the Court can be given only through a treaty clause (Article 36,
para. 1, of the Statute) or through a declaration (para. 2 of the same
Article). Article 37 establishes jurisdiction by the substitution of a
new jurisdictional clause for an old one. The jurisdiction of the Court
is optional ; this is a principle of the Statute. Article 37 introduces an
exception to this rule by providing for a case of automatic and compul-
sory jurisdiction.

(2) Article 37 is a legal fiction, a solution that is empirical and more
or less arbitrary. It transfers to the International Court an acceptance

144
BARCELONA TRACTION (DISS. OP. ARMAND-UGON) I47

of the jurisdiction of the Permanent Court which is in force. This
artificial method of stating the law requires a restrictive interpretation
of the Article in question. The Permanent Court said that it did not
“dispute the rule ... that every Special Agreement, like every clause
conferring jurisdiction upon the Court, must be interpreted strictly”
(P.C.I.J., Series A/B, No. 46, pp. 138-139). And this is all the more
essential in the case of a system of acceptance of jurisdiction as excep-
tional as that of Article 37 of the Statute.

The intention of Article 37 was that the jurisdictional clause in
force in treaties and conventions should be considered, as between
parties to the Statute, as an acceptance of the compulsory jurisdiction of
the International Court. If a State was a party to that Statute at
the time of the dissolution of the Permanent Court, it gave explicit and
voluntary consent to the transfer from the old Court to the new Court.
If a State was not a party to the Statute at that time, as was the case
for Spain, it is said, according to a certain interpretation, to have
given an undeclared and non-voluntary consent to the new jurisdiction.
This interpretation envisages two kinds of consent, according to whether
the State in question was a party to the Statute before or after the
dissolution of the Permanent Court. It is claimed that Article 37
would automatically establish the jurisdiction of the new Court in the
case of States that became parties to the Statute after that dissolution.

Under such an interpretation, an undeclared consent, an automatic
consent would be held to proceed from the Article in question—a consent
given in a general way and beforehand. A consent thus given is not
given in the way the Statute requires consent to be given by States if
they accept the jurisdiction of the Court. Such an exceptional mani-
festation as this form of consent should have been clearly provided for
in the text of Article 37. But that is not the case. As between two
interpretations of Article 37, one following the principle of optional
consent and the other accepting the idea of an alleged automatic con-
sent, the choice must be in favour of the former interpretation. Any
extensive interpretation is therefore inadmissible.

It would be surprising if Article 37 had established compulsory
jurisdiction for a certain category of States when the San Francisco
Conference had rejected the principle of compulsory jurisdiction for all
States.

The jurisdiction of the Court is based on the explicit consent of
States. Thus no doubt can arise as to the execution of any judgment it
may deliver. No interpretation of texts concerning the acceptance of
jurisdiction should be based on any ambiguous reasoning. It is an
essential principle that jurisdiction must be established by clear mani-
festations of the will of States. To attempt to force the meaning of
texts relating to the jurisdiction of the Court would be to risk conse-
quences that might affect its authority and its prestige. The Judgment
in the Aerial Incident case is a good demonstration of the fact that the
Court must employ the discretionary power conferred by Article 36,

145
BARCELONA TRACTION (DISS. GP. ARMAND-UGON) 148

paragraph 6, of its Statute with the greatest prudence. If there should
be lack of jurisdiction, any action would be ultra vires. A change of
jurisprudence on a question of jurisdiction must have a very solid
basis. It is important that decisions should be consistent in order to
maintain the authoritative character of the texts interpreted. The
fact that the Court’s list is somewhat slender cannot justify any exten-
sion of its jurisdiction. |

*
* *

The jurisdiction of the Court which is derived from Article 37 must
be founded on the will of the parties and it exists only to the extent to
which it has been accepted.

The transfer to the International Court of Justice of jurisdiction
which a provision in a treaty provided for in favour of the Permanent
Court of International Justice could not be made without the consent
of the States parties to the treaty in question. It is a well-established
principle of international law that only the parties to a treaty can modify
its provisions.

By adopting Article 37 which provides for the transfer of jurisdiction
from one Court to another, the San Francisco Conference could not
substitute itself for the consent of States which were not present and
did not take part in that Conference. As Spain did net take part in
that Conference, Article 17, paragraph 4, cannot be made to apply
to it. The States present at San Francisco were not able to modify
a treaty signed by Spain without the consent of that country. Any
modification decided upon by the States at the Conference, in respect
of jurisdictional clauses embodied in the provisions of the 1927 Treaty,
remained without effect so far as Spain was concerned in the absence
of that State’s acceptance of those modifications, and Spain has not
signified its acceptance.

Furthermore, on the occasion of that Conference, Spain was not
invited to take part init. Spain was not persona grata (resolution 39 (1),
of the General Assembly, of 12 December 1946). Spain, being excluded
from the negotiations at San Francisco, had no part in them, and in
the Statute which came into force on 24 October 1945 remained, so far
as Spain was concerned, res inter alios acta. The Conference had
excluded ex-enemy and neutral States from its meetings. It is obvious
that the States assembled at that Conference did not concern themselves
with the jurisdictional clauses contained in treaties of ex-enemy or
neutral States for the purpose of imposing on them the obligation to
agree that certain jurisdictional clauses should be applicable to the
new: Court in the possible event of their becoming Members of the
United Nations. Such an interpretation is not reasonable. By making
the international treaty which the Charter and the Statute constitute,
the States at the Conference were not able to establish, by one of the
provisions of those instruments, obligations incumbent on third States.

146
BARCELONA TRACTION (DISS. OP. ARMAND-UGON) 149

Provisions of this character are not to be presumed. Article 37 effects
a substitution of one obligation for a previous one and such a substitu-
tion must not be presumed. For such a substitution to take place it
is essential that the party concerned should formally and voluntarily
express its intention to make the substitution. Spain, which was
absent at the time when Article 37 was drawn up and accepted, had
no opportunity to manifest such an intention.

The report of 22 May 1945 of sub-committee IV /1/A on the question
of continuity of the International Court, and on related problems, said,
amongst other considerations, at the end of paragraph (d) :

“In the case of enemy States, it would be possible as part of the
conditions of peace to terminate their rights under the Statute ;
in the case of other States, this would not be possible unless they
were to agree to it.”

And the report added, in paragraph fe) :

“From this conclusion it follows that, in the case of certain
neutral States at any rate, the exclusion from participation in the
Statute of the Court which is clearly laid down by Chapter VII,
paragraph 5, of the draft Charter could probably not be accom-
plished without some breach of the accepted rules of international
law” (U.N.C.1.0., Vol. 13, p. 525).

The relevant documents show that, at the San Francisco Conference,
measures of exclusion from the Statute of the Court were contemplated
in respect of enemy States and certain neutral States. That was the
situation with regard to Spain. The sub-committee in question there-
fore did not concern itself with the maintenance of the jurisdictional
clauses embodied in the declarations or treaties of those States.

When a State has for many years remained—as Spain did—a stranger
to the Statute, this being moreover also by decision of the General
Assembly (decision of 12 December 1946), it cannot be maintained
that that State, by the fact of its request for admission to the United
Nations, has recognized the jurisdiction of the International Court of
Justice. Consent that is merely presumed is insufficient (I.C.J. Reports
1959, P. 142).

The States assembled at the San Francisco Conference, knowing
their international obligations in the matter of the acceptance of the
jurisdiction of the Permanent Court, whether through the optional
clause or through a provision in a treaty, were, of course, able properly
to assume the responsibility of transferring them to the new Court.
Those States had the power to do this. That power could not be
claimed in respect of States which might subsequently come to be
admitted as Members of the United Nations on the basis of Article 4
of the Charter.

147
BARCELONA TRACTION (DISS. OP. ARMAND-UGON) 150

To admit such a power in relation to States not present would quite
simply result in making them subject to a principle which the Con-
ference firmly rejected, namely that the jurisdiction conferred on the
new Court should be in all respects compulsory. The new Members of
the United Nations would have had to accept such jurisdiction imposed
on them by the States assembled at San Francisco, if they happened
to be bound by treaties in force under which matters were to be referred
to the jurisdiction of the Permanent Court. The decisions given by
that Court and by the International Court have always maintained that-
the Court possesses jurisdiction in respect of a State only if that State
has given its voluntary and unequivocal consent.

*
+ *

The jurisdiction of the Court is based on the consent of States. The
International Court has said, in the Monetary Gold case, that it must be
careful not to “run counter to a well-established principle of interna-
tional law embodied in the Court’s Statute, namely that the Court can
only exercise jurisdiction over a State with its consent”.

According to a certain view, this consent must be understood to have
been given by Spain when that country became a Member of the
United Nations. The States assembled at San Francisco could not,
in the absence of Spain, impose on that country an obligation involving
the acceptance of a new jurisdiction, namely that of the International
Court. They had no power to impose on Spain, as a supplementary
condition for Membership of the United Nations, the acceptance of a
specific jurisdiction of the International Court. To admit this would
be contrary to the principle of the legal equality of States. The con-
ditions for admission to membership of the United Nations did not
stipulate that certain States would, in order to be admitted, have to
accept obligations of a jurisdictional nature which other States were
not required to accept.

On becoming a Member of the United Nations, Spain could not have
been compelled to accept the jurisdiction of the International Court for
certain cases. It is the distinctive feature of this jurisdiction that it
is particular and voluntary and not general and compulsory. The
jurisdiction of the Court must be established by a clear text which
does not call for interpretation, so that it cannot come as a surprise.
There is no compulsory jurisdiction of the Court. If any reasonable
doubt can exist as to the interpretation of Article 37, its application also
must be reasonable. A restrictive interpretation is absolutely essential.

It is contended that, when it became a Member of the United Nations,
in December 1955, the Spanish Government ratified Article 37 of the
Statute and thereby accepted the transfer of jurisdiction. Article 37
would thus be a clause concerned with accession or adhesion, an offer
addressed to States other than those assembled at San Francisco. The

148
BARCELONA TRACTION (DISS. OP. ARMAND-UGON) 151

International Court has replied to this view, in the Aerial Incident case.
The same considerations are relevant with regard to Article 37.

At the time when Spain became a Member of the United Nations,
its acceptance of the jurisdiction of the Permanent Court under
Article 17, paragraph 4, of the 1927 Treaty had lapsed as from the date
of the dissolution of that Court. Article 37 does not revive an obli-
gation which no longer had any legal effect. This provision could
not apply to Spain at the time of its admission to the United Nations.
It follows therefore that Spain’s acceptance of this provision does not
constitute consent to the jurisdiction of the International Court of
Justice U.C.J. Reports 1959, p. 145). And any manifestations of
acceptance attributed to Spain at a later date are unfounded.

It is contended that Article 37 is concerned solely with the validity
of jurisdictional clauses in point of time, of the period which they still
have to run within the context of the treaties of which they form part.
So long as the term prescribed by the treaty has not expired, these
jurisdictional clauses, it 1s said, remain in force, though not applicable
because of the disappearance of the field of application to which they
relate. There is said to be a suspension of these clauses for the accept-
ance of the jurisdiction of the Court until the time comes when the two
States signatories of the treaty become parties to the Statute.

This view entails certain difficulties. |

In the first place, it takes no account of the very strong argument
in the judgment in the Aerial Incident case, when it admits that the
jurisdictional clauses in question lapsed for want of the legal basis they
found in the Statute of the Permanent Court, which had ceased to
exist because of its disappearance. The extinction of such inter-
national obligations may be connected with the periods for which they
were concluded, but there may be other causes that bring about their
extinction before the expiry of those periods.

There is nothing in Article 37 to suggest that Article 17, paragraph 4,
would continue to be able to be revived after the expiry of the Statute
of the Permanent Court. To bring about this effect, Article 37 would
have had to be worded differently. It would at least have been neces-
sary for it to state that the provisions of treaties accepting the juris-
diction of the Permanent Court should be considered, as between the
States which are parties to the present Statute or which may at any
time become parties to the Statute, as involving acceptance of the
compulsory jurisdiction of the International Court. Article 37 says
nothing of the kind and has no effect upon Article 17, paragraph 4,
which is included in a treaty of a State that had not yet become a party

to the Statute.

*
* *

Furthermore, this theory of the suspension of treaty clauses concerning
the acceptance of the jurisdiction of the Court creates a delicate
situation as regards both the duration of the suspension and its effects.

149
BARCELONA TRACTION (DISS. OP. ARMAND-UGON) 152

In order that the effects of this suspension may be brought to an
end, an event that is extraneous to the will of the contracting parties
must occur, namely the admission of a particular State to the United
Nations. If the period prior to this admission is prolonged for an
undue length of time, the above interpretation may lead to unreasonable
results, which will have to be examined very carefully. When does
such a suspension cease to be reasonable? The difficulty lies in the
choice of units of measurement. What is the unit for what is reason-
able? To what bases for comparison or judgment must resort be made?
The frontier between what is reasonable and what is not reasonable
must always remain arbitrary for the reason that between the one
situation and the other there is no abrupt transition.

If the suspension begins to run from the date on which the Charter
entered into force, Spain would have remained a stranger to the Statute
for more than ten years. Could the suspended clause still have any
effects after that period?

An interpretation in this sense has artificial aspects and gives ground
for arbitrary conclusions and applications which may compromise
principles hitherto accepted in the matter of consent to the jurisdiction
of the Court. If some other interpretation of Article 37 does not
entail the disadvantages just mentioned, it should be preferred.

*
* *

Is it legally admissible that the jurisdictional clauses of treaties or
conventions should, in respect of States that are not parties to the
Statute, have potential validity by virtue of Article 37, either as from
the entry into force of the Charter or as from the dissolution of the
Permanent Court? There is nothing that could support this proposition,
either in the text of that Article or in the preparatory work, or within
the framework of an interpretation of this provision. To this concept
of the potential validity of the clause there would be added the idea of
its suspension pending the admission of a State to the United Nations,
whilst it would be agreed that this suspension, if unduly prolonged,
might cause the clause to lapse.

*
* *

The view must be examined that Article 37 of the Statute could
have the effect of reviving Article 17 of the 1927 Treaty. Can this
Article, which had created an obligation to accept jurisdiction in
respect only of the Permanent Court, “resume” its effect because of
Article 37 of the Statute?

The whole problem centres round the text of this Article. Either it
created a special kind of “suspension”, not provided for by the general
rules of international law, a “dormant” condition, a temporary “para-
lysis” of the means of jurisdiction, even in respect of States that are

150
BARCELONA TRACTION (DISS. OP. ARMAND-UGON) 153

not yet parties to the Statute, with a “resuscitation” on their becoming
parties to that Statute, or else Article 37 did not create that effect.

As this is a matter of the interpretation of the Statute, there is no
obligation to take account of the arguments presented by the Parties.
The Court must seek the solution by its own means.

Even if the view were admitted that Article 37 was intended to extend
its effects to all parties to the Statute, whatever might be the date
at which they became parties thereto, the legal problem is not solved
thereby, for the question is whether the Statute could create in inter-
national law this new obligation relating to the “resuscitation” of
provisions that had lapsed through the permanent disappearance of
the subject of the obligation.

It is useless to say that this paralysis is the sole purpose of Article 37
and that it has no other purpose. Such an assertion implies that an
obligation could be created in relation to third States, causing, before
they had become parties to the Statute, a clause in a bilateral treaty to
become “dormant”. It is no negative proof that is required, but posi-
tive proof of the fact that the Statute could legally bring about such
an effect. |

It is true that every State which becomes a party to the Statute
accepts it asitis. But in December 1955, when Spain became a party
to the Statute, was there still in the 1927 Treaty an Article 17 which
could be revived? Can Article 37 have “seized” the bilateral treaties of
a third State, long before that State became a party to the Statute,
for the purpose of “preserving” the jurisdictional clause?

This presupposes a new and complex operation which a priori is
contrary to the voluntary character of the acceptance of the jurisdiction
of the Court and which would have to be justified by some means other
than a mere description of it. For it is no proof of the legal existence of
an obligation merely to say that it is “dormant”. This would, in fact,
be laying down a principle contrary to the generally recognized principle
of the voluntary acceptance of the jurisdiction of the International
Court of Justice. Spain did not give its acceptance of the Statute until
December 1955.

Hence follows the need to argue that Spain had itself recognized that
the effect of Article 37 was indeed to revive Article 17 of the 1927
Treaty at the time when Spain became a party to the Statute. Whether
Spain did or did not believe that Article 37 had a certain effect is quite
immaterial. It is the Court alone which is called upon to determine
its own jurisdiction according to the Statute, and not according to the
view one of the Parties takes of the Statute.

The fundamental problem is in fact the following. How can
Article 37 be given an effect of preserving the jurisdictional clauses of
bilateral treaties between third States? That effect must necessarily
date from the entry into force of the Statute, before the disappearance
of the Permanent Court. And how can Article 37 then be given the
effect of automatically transferring jurisdiction to the International

151
BARCELONA TRACTION (DISS. OP. ARMAND-UGON) 154

Court of Justice on the day when the third State is admitted to the
United Nations? The “preservation” must, of course, apply as from the
time when the Statute came into force since it is claimed that Article 37
of the Statute applies to “all treaties” and therefore to treaties binding
States which have not yet any obligation arising from membership of
the United Nations and which might, by hypothesis, never have any
such obligation if they did not become Members of the United Nations.
Yet it is necessary that Article 37 should apply without any limitation
of time for, if the “preservation” of the jurisdictional clause of a bilateral
treaty has been brought about by the entry into force of the Statute,
Article 37 will apply whatever be the date when the third State is
admitted to the United Nations. If the preservation has occurred,
it is “potentially” effective so long as the bilateral treaty is in force.

For it to be otherwise, it would have to be held that Article 37 does
not “preserve” the jurisdictional clause of a bilateral treaty until the
day when the third State is admitted. But, in that case, the problem
already mentioned remains. A “paralysing” operation is one that is
not known in general international law, according to which suspension
means relief from the obligation. But it has not been proved that
Article 37 determined such renewal after paralysis.

This consideration becomes still more conclusive in the examination
of the alternative second objection. If a suspended obligation comes
into force again only as from the day on which the obstacle ceases to
exist, there is no jurisdiction during the period of suspension. Other-
wise it is not a case of suspension but of a “dormant” condition or
“paralysis”, and these descriptions are in fact necessary to justify
the fact that the suspension has had xo effect. For if the period of
suspension disappears retrospectively and if the jurisdiction of the
International Court of Justice is admitted as if there had been no inter-
ruption in the application of the bilateral treaty, this is no longer a
suspension of the obligation, by definition. Here again it must be
held that this was the purpose of Article 37, but without any shadow
of proof to establish it. Now, to prove that the suspension of an obli-
gation has not “relieved” the parties of the obligation for the whole
of the period of suspension, it is necessary to produce something more

than a mere assertion.

*
* *

Spain and Bulgaria signed a Treaty of Conciliation, Judicial Settle-
ment and Arbitration on 26 June 1931, which was ratified in Sofia on
21 June 1935 (P.C.I.J., Series E, No. 13, p. 296). Under Article 17
each party may, subject to one month’s notice, bring a dispute before
the Permanent Court by means of an application. This Treaty is
renewed every five years, unless denounced six months before the expiry
of that period.

Is such a treaty still in force between these two States in regard to
the jurisdiction of the International Court, even after the Judgment

152
BARCELONA TRACTION (DISS. OP. ARMAND-UGON) 155

in the Aerial Incident case? Assuming that one of the passengers in the
unfortunate aircraft brought down by the Bulgarian military forces
was a Spaniard, would his Government have had the right to file an
application in the exercise of protection of its national, on the basis of
the above-mentioned Article 17?

If Article 37 confers jurisdiction on the International Court, it will
also stipulate that Article ry of the Spanish-Bulgarian Treaty is in
force—a result that seems improbable and that would be contradictory.

The position would be the same in the case of other treaties, of the
same kind as the 1927 Treaty, signed between Spain and Poland,
Czechoslovakia and Hungary, to mention only a few of these treaties
with countries that might not maintain diplomatic relations.

*
* *

International practice with regard to the application of the treaties
referred to in Article 37 of the Statute is only of relative value. The
practice that would be of real interest in the case of the present objec-
tion would be practice subsequent to the interpretation given in the
judgments in the cases concerning the Aerial Incident and the Temple
of Preah Vihear in which the question was raised on two occasions.

The signatories to the protocols drawn up for the purpose of adapting
clauses in treaties referring to the Permanent Court had no other object
than to apply those jurisdictional clauses included in the treaties—
expressly—to the International Court. But they did not raise the
question whether Article 37 covered Members of the United Nations
that were parties to the Statute before the dissolution of the Permanent
Court and also new Members of the United Nations after that date.
Those protocols referred to all of these States. Nevertheless, a doubt
subsisted as to the field of application of this Article.

Here, the wisdom of the United Nations concurred with the wisdom
of the International Court in its interpretation in the Aerial Incident
case, in limiting the application of Article 37 to those States which
were present at the San Francisco Conference. Thus, it was known
what States were really going to be placed under the obligation, without
going into situations the effects of which could not be foreseen in regard
to treaties which conferred jurisdiction on the Permanent Court. If
such a cautious attitude was adopted in regard to the declarations
referred to in Article 36, paragraph 5, which were clearly limited and
well known, a similar attitude should a fortiori be observed in regard
to the jurisdictional clauses included in a large number of treaties
between States parties to the Statute prior to the dissolution of the

Permanent Court.

*
* *

The interpretation upheld by the Applicant is not supported by the
practice of various organs of the United Nations.

153
BARCELONA TRACTION (DISS. OP, ARMAND-UGON) 156

Two important instances cited by the parties may be mentioned, znter
alia.

The General Act: The General Assembly’s Resolution 268 A (III)
of 28 April 1949 was intended to restore its original efficacy to the
Geneva General Act of 26 September 1928. In paragraph (e) this
resolution states that this Act, with the amendments introduced, would
be open to accession by the Members of the United Nations and by the
non-Member States which shall have become parties to the Statute of
the International Court of Justice or to which the General Assembly
of the United Nations shall have communicated a copy for this purpose.
Such a provision was necessary as the efficacy of the General Act had
been impaired by the fact that the organs of the League of Nations and
the Permanent Court to which it refers had disappeared. This resolu-
tion states that the amendments made to the General Act will only
apply as between States having acceded to that Act as thus amended.
Paragraph fc) mentions the amendments to be made to Articles 17,
18, 19, 20, 23, 28, 30, 33, 34, 36, 37 and 41, namely the words “Permanent
Court of International Justice” shall be replaced by “International
Court of Justice”. This precedent shows, beyond all possible doubt,
that the General Assembly did not think it could apply Article 37 of
the Statute of the Court in the case of the provisions of the General
Act relating to the Permanent Court. In order to transfer to the Inter-
national Court the jurisdiction conferred on the Permanent Court,
a new agreement was essential. This meant that Article 37 did not
operate. The Belgian delegation’s intervention in the United Nations
in support of this resolution was not without its importance.

If Article 37 does not operate in the case of the General Act, as was
admitted by the General Assembly’s Resolution 268 A (III), how can
it logically be maintained that Article 37 must operate in the case of
the Spanish-Belgian Treaty of 1927? This Treaty is nothing other than
a General Act on a small scale between two States. The General Act
does, in fact, provide for the settlement of disputes between States by
means of conciliation commissions, arbitration and judicial settlement
before the Permanent Court, and the Spanish-Belgian Treaty of 1927
mentions the same means of settlement in regard to disputes between
the two States. If, in order that the General Act may enter fully
into force in respect of the International Court, it is essential that the
States which signed and accepted it should make certain declarations
to that effect, there is no reason why the same thing should not be
true in the case of the two States that. signed the Spanish-Belgian
Treaty. If Article 37 does not bind the States that were signatories
of the General Act to accept the jurisdiction of the International Court,
how could that provision bind the Spanish Government to accept the
jurisdiction of that Court?

The General Act adopted by the Assembly of the League of Nations
on 26 September 1928 received the accession of Belgium on 18 May 1929
and of Spain on 16 September 1930. Thus the following situation

154
BARCELONA TRACTION (DISS. OP. ARMAND-UGON) 157

arises. If Belgium invokes this General Act against Spain, it will
only be able to do so when the latter State has signed the amendments
made to that Act (General Assembly Resolution 268 A ({1I)). But, if
Belgium invokes the 1927 Treaty, which is fundamentally identical
with the General Act, it will, according to a certain interpretation of
Article 37, be able to do so apart from any other condition. The

-same legal situation would thus be governed in two different ways
according to whether it is the General Act or the Treaty that is invoked.
It is difficult to agree with such an interpretation, which leads to con-
tradictory results.

*
* *

The Constitution of the I.L.0 : The revision of the constitution of the
I.L.O. was necessary, after the dissolution of the Permanent Court, in
respect of all the provisions in it which referred to that Court. For
the States which were parties to the Statute of the International Court
of Justice before the said dissolution, the transfer provided for by
Article 37 was sufficient but, for other States which were not Members
of the United Nations or which became Members subsequently to that
dissolution, amendments were necessary.

*
* *

In regard to the Advisory Opinion of 1950 on the International
Status of South-West Africa ar d in the South West Africa cases, it should
be noted that the three States concerned in these cases, namely the
Union of South Africa, Ethiopia and Liberia, were original Members
of the United Nations. The situation was similar in the Ambañelos
case, both States parties to which were Members of the United Nations
before 18 April 1946. These precedents are therefore by no means
conclusive. They are all in line with the interpretation given in the
Judgments in the cases concerning the Aerial Incident and the Temple
of Preah Vihear. This interpretation was upheld also, indirectly, in
the Right of Passage case. At the time when Portugal filed its new
declaration of acceptance of the jurisdiction of the Court, that country
was bound by an earlier declaration to which Article 36, paragraph 5,
of the Statute applied. The Court took account only of the later
declaration.

In connection with the revision of many conventions conferring
jurisdiction on the Permanent Court, new agreements or protocols
were, in all cases, necessary to effect the transfer of that jurisdiction to
the International Court. It was not considered that Article 37 settled
the question. In these protocols the transfer was explicitly provided
for with mention of the International Court, and this is an argument in
favour of the Spanish contention.

155
BARCELONA TRACTION (DISS. OP, ARMAND-UGON) 158

*
* *

The interpretation of Article 37 given by third States in their agree-
ments loses much of its force, particularly if those agreements are
prior to the interpretation which the International Court gave of
paragraph 5 of Article 36 of the Statute, which raises the same question
as Article 37. If reference is made to the Agreement of 9 April 1953
between Sweden and Finland, which modifies a convention of 29 Janu-
ary 1926, it will be seen that it makes valid Article 1 of the 1926 Treaty
and that this validity does not depend on the entry of Finland into
the United Nations. Indeed, when that State became a Member of
the United Nations in 1955, it was by reason of that fact a party to
the Statute of the International Court but, at that date, the 1926
Treaty, modified in April 1953, had been binding for two years. It
was that Agreement which effected the transformation of the 1926
Treaty, and not the fact that Finland had become a party to the
Statute. The fact that the procedure adopted was that of the Agree-
ment, and not the application of Article 93, paragraph 2, of the Charter,
gives rise to the supposition that Finland considered that Article 37
was not sufficient to render applicable the treaties in which acceptance
of the jurisdiction of the Permanent Court was stipulated.

*
* *

The Statute has provided two normal methods by which States may
accept the jurisdiction of the International Court. The first method
is by treaty or convention and the second by a unilateral declaration,
These are the methods mentioned in Article 36, paragraphs 1 and 2.

According to a certain contention, Spain is said to have accepted
the jurisdiction of the Court—implicitly—at the time when the Belgian
Government proposed to the Spanish Government a special agreement
as a preliminary step towards bringing the matter before the Court
by means of an application. When the Spanish Government rejected
this proposal, it said that Belgium had no jus stand: entitling it to make
such a proposal for the protection of a Canadian company and that
local remedies had not been exhausted. From this it is argued that
Spain had implicitly recognized the jurisdiction of the Court in connec-
tion with the special agreement that was proposed or submitted. Such
is the contention advanced.

As a starting point, the basis adopted must be that the acceptance
of the jurisdiction of the Court, whether by agreement or by declaration,
must be “clear and unequivocal” as has been held in the decisions
consistently given hitherto by the Permanent Court and by the Inter-
national Court. The instruments by which such an acceptance of
jurisdiction is given must be conclusive, decisive and such as to leave
no room for doubt.

156
BARCELONA TRACTION (DISS. OP. ARMAND-UGON) 159

As soon as the Belgian proposal came before the Spanish Government,
the latter stated quite clearly that it could not accept this proposal
for the reasons already mentioned. It did this because the Spanish
Government did not think it necessary at that stage to examine the
question whether Spain was or was not bound towards Belgium, under
any clause whatsoever, in regard to the submission of the case to the
Court. The proposal made by Belgium was rejected outright because
of the absence of a basic requirement, namely Belgium’s right to intro-
duce such a claim. Can it be deduced that Spain gave a “clear and
unequivocal” manifestation of its acceptance of the jurisdiction of the
Court? Can such acceptance be established by implication on the
basis of implied reasoning? Moreover, what is the legal situation attri-
buted—under this view—to Spain? Did Spain conclude a tacit agree-
ment to come before the Court or is Spain held merely to have expressed
willingness to accept the jurisdiction of the Court—also by way of
implication? All these questions run counter to the contention advanced.

Hitherto it was a well-established principle that the jurisdiction of
the Court must be accepted as required by the Statute, by explicit
and clear manifestations of intention, and not by arguments founded
on suppositions, on doubtful facts and on silences that have to be
interpreted. For jurisdiction to be established, there must be a volun-
tary, indisputable and indubitable act on the part of the State to which
such an intention is attributed.

One observation must be made on this contention which is dangerous
because it would introduce a new notion of the acceptance of the juris-
diction of the Court by tacit acquiescence or by tacit agreement—a
situation far from compatible with the principle of the Statute according
to which acceptance of jurisdiction must be established by clear and
unequivocal act and consent. The jurisdiction of the Court must
not be founded on ambiguous considerations and arguments.

*
x *

It is maintained that the present objection is incompatible with the
earlier attitude of the Spanish Government. The conclusion is reached
that certain paragraphs in the Spanish Note of 30 September 1957
contain a “clear and unequivocal” declaration of the recognition of the
jurisdiction of the Court. That Note is concerned mainly with the
proposal made in the Belgian Note of 8 July 1957 for a special agreement
for the purpose of submitting the dispute to the International Court.
The divergence in view, as between the two Governments, centred
round the fact that the Belgian Government had not proved that it
was entitled to grant its diplomatic protection to Barcelona Traction,
a Canadian company, without furnishing evidence of the Belgian
nationality of the shareholders of that company.

The question of the interpretation of Article 37 was not raised either
in the Spanish Note or in the Belgian Note mentioned above.

157
BARCELONA TRACTION (DISS. OP. ARMAND-UGON) 160

The reference in the Spanish Note to the existence of a jurisdiction
binding on both States relates to the Belgian silence in regard to the
fundamental objection advanced by the Spanish Ministry of Foreign
Affairs, in its Notes of 22 December 1951 and 5 January 1952. It is
impossible to see how any explicit recognition can be deduced from the
text of an incidental sentence. The reference to jurisdiction is connected
with the question of the jus standi.. It must be considered in its con-
text. No jurisdictional obligation can be inferred from the statement.
There is a definite and unequivocal manifestation of intention in the
final summary of this Note given in paragraph 6, which says textually :
“The above mentioned Treaty [of 1927] cannot be relied upon for the
settlement of a dispute which, for the reasons indicated, cannot have
arisen.”

Moreover, this Note of 30 September does not, in the sentence that
is cited, constitute a declaration of intention. It is clear from this
correspondence that the Spanish Government never agreed to the
intervention of the Court in the present case. This position alone is
what is important. Belgium’s lack of capacity was not the sole ground
for lack of jurisdiction in the Court. From the point of view of the
Spanish Government, this question of capacity was a preliminary one
and the question of the Court’s jurisdiction on the basis of Article 37
was neither discussed nor even touched upon.

If this Note Verbale is examined as a whole, the conclusion must
inevitably be reached, in the light of the circumstances which gave rise
to it, the proposals which it rejects and the reasons on which its attitude
is based, that the Spanish Government did not in any way, either ex-
plicitly or implicitly, accept the jurisdiction of the Court.

It was only after the Belgian Application and Memorial that the
question of preliminary objections really arose and Spain immediately
put forward the preliminary objection relating to the jurisdiction of
the Court. Before that, it was only the jus stand: that was under
discussion. The use, in the Spanish Note of 10 June 1957, of the words
“an alleged dispute” shows clearly that Spain did not admit the existence
of a dispute. The problem of whether or not any compulsory juris-
diction existed was not discussed in the Note. The fact that, in its Note
of 30 September 1957, the Spanish Government stated that “the Treaty
cannot be relied upon for the settlement of a dispute which, for the
reasons indicated, cannot have arisen” implies that any discussion of
preliminary objections in the event of Belgium deciding to bring the
dispute before the Court becomes superfluous.

From the moment when Belgium actually brought the Barcelona
Traction case before the Court, or when that possibility was seriously
discussed between the Parties, Spain immediately took up position by

158
BARCELONA TRACTION (DISS. OP. ARMAND-UGON) I6I

denying that the Court possessed jurisdiction, thereby anticipating the
future Preliminary Objection No. 2.

In the Anglo-Iranian Oil Co. case, the International Court gives
tules for the grammatical interpretation of unilateral declarations.
This Judgment says :

“But the Court cannot base itself on a purely grammatical inter-
pretation of the text. It must seek the interpretation which
is in harmony with a natural and reasonable way of reading the
text, having due regard to the intention of the Government of Iran
at the time when it accepted the compulsory jurisdiction of the
Court” (I.C.J. Reports 1952, p. 104).

Account should not be taken, in isolation, of the literal meaning of
words, without regard to the object and purpose they serve in the
document in which they are employed, for it is from this that they derive
a certain value and significance as the expression of the intention of
the author. The jurisdiction of the Court must result from either an
explicit declaration or from acts conclusively establishing it. In the
present case there is no explicit declaration and there are no conclusive
acts.

In the diplomatic correspondence, the Respondent has never displayed
any wish to obtain a decision on the merits or to raise the question of
jurisdiction. It seems evident that an acceptance of the jurisdiction
of the Court cannot be inferred from such an attitude.

ALTERNATIVE PRELIMINARY OBJECTION

In the event of the Court’s finding that it possesses jurisdiction by
virtue of Article 37 of its Statute and of its reviving Article 17, para-
graph 4, of the 1927 Treaty together with the other provisions which
are in harmony with that Article, the dispute to which the Belgian
Government refers could not be submitted to the jurisdiction of the
Court because it arose and relates to situations and facts prior to the
date on which the Court’s jurisdiction could have had effect in the
relations between Belgium and Spain. Until the date at which it was
revived, the jurisdictional clause was dormant and, in order to be
brought again into force, consent thereto was required, this consent
resulting from Spain’s entry into the United Nations.

The date in question must be fixed as at 14 December 1955, that being
the date on which Spain was admitted as a Member of the United
Nations. As the dispute was prior to this crucial date, it could not be
submitted to the Court.

The 1927 Treaty, in fact, in its Articles I and 2 and in the Final
Protocol, is concerned with disputes that “may. arise” between the two
States. It cannot be said that the Spanish-Belgian Treaty indicates

159
BARCELONA TRACTION (DISS. OP, ARMAND-UGON) 162

any clear intention to cover all disputes. The jurisdictional clause
of Article 17 of the Treaty—paragraph 4, which Article 37 of the Statute
revives—does not apply to any disputes whatsoever, but only to dis-
putes which are subsequent to the date of 14 December 1955. For
disputes prior to that date, there is no applicable jurisdictional clause.
The present dispute arose much earlier than 14 December 1955, as is
admitted by the Belgian Government in its diplomatic Note of 16 May
1957. It is clear therefore that Article 37 could not make the effect
of the jurisdictional clause of Article 17 retrospectively applicable to
disputes that arose prior to its coming into force. The Permanent
Court said :

“Not only are the terms expressing the limitation rafione tem-
ports clear, but the intention which inspired it seems equally clear :
it was inserted with the object of depriving the acceptance of the
compulsory jurisdiction of any retroactive effects” (P.C.I./.,
Series A/B, No. 74, p. 24).

In the Mavrommatis case, the Permanent Court said:

“The Court is of opinion that, in cases of doubt, jurisdiction based
on an international agreement embraces all disputes referred to it
after tts establishment. In the present case, this interpretation
appears to be indicated by the terms of Article 26 itself where it
is laid down that ‘any dispute whatsoever ... which may arise’
shall be submitted to the Court” (P.C.I.]., Series A, No. 2, p. 35).

Article 1 of the 1927 Treaty stipulates :

“The High Contracting Parties reciprocally undertake to settle
by pacific means and in accordance with the methods provided
for in the present Treaty all disputes or conflicts of any nature
whatsoever which may arise between Belgium and Spain and which
it may not have been possible to settle by the normal methods of
diplomacy.”

The Judgment of the Permanent Court cited above interpreted the

phrase “any dispute whatsoever ... which may arise”, which corres-
ponds to the text of Article x of the Treaty quoted above “all disputes
or conflicts of any nature whatsoever which may arise...”, as referring

to all disputes arising after the establishment of the jurisdiction, and
this came into force when Spain became a party to the Statute of the
Court. Earlier disputes are therefore excluded from this jurisdiction.

When Article 17, paragraph 4, came into force again, in 1955, the
reservations ratione temporis of Articles 1 and 2 of the Treaty became
applicable once more.

160
BARCELONA TRACTION (DISS. OP. ARMAND-UGON) 163

In its declarations of 25 September 1925 and 10 June 1948, the Belgian
Government followed the usual practice of limiting its acceptance of
the jurisdiction of the Court by a clause ratione temporis, in accordance
with general international law. It is not conceivable that that Govern-
ment intended to depart from or derogate from that practice when it
signed the 1927 Treaty. The declarations in question admit of a clear
presumption of Belgium’s intention in this matter.

Certain provisions of the 1927 Treaty which had been dormant were
brought into force, more particularly those provisions which mentioned
the Permanent Court. It may be said that certain provisions of the
Treaty were brought into force.

The only exception to non-retroactivity admitted by the Protocol
is limited by two conditions, namely (a) that the dispute should relate
to the interpretation of a previous treaty still in force, and (6) that the
application challenged should have been initiated before the signature
of the 1927 Treaty and should continue after its signature. These
conditions are not relevant to the case now before the Court.

Article 37. does not establish any reservation ratione temporis. It
merely brings into force the part relating to the compulsory juris-
diction established by the 1927 Treaty. It is in the provisions of that
Treaty that the limitations ratione temporis on the jurisdiction of the
Court must be sought. These are the limitations already mentioned.

*
* *

ON THE JOINDER OF THE THIRD AND FOURTH PRELIMINARY OBJECTIONS
TO THE MERITS

On joinder to the merits four points should be borne in mind :

(1) The basis of international jurisdiction is not, as in municipal law,
the will of a law-maker, but the consent of the parties themselves.

(2) It is in the light of that fundamental observation that the effect
of the raising of a preliminary objection by the respondent State must
be judged. The respondent is thus exercising its right to have the
Court ascertain as a preliminary matter whether the case for which
the applicant has sought to bring it before the Court is or is not one of
those for which it has agreed that the Court should give a decision
where it is concerned. For that reason, when a preliminary objection
is raised, the proceedings on the merits are stopped and can. normally
be resumed only when the question raised as a preliminary objection
has been decided.

(3) It is always in the light of the basic observation made above

167
BARCELONA TRACTION (DISS. OP. ARMAND-UGON) 164

under (1) that the question of the propriety of joining a preliminary
objection to the merits must be examined. As Judge Anzilotti remarked
(P.C.I.]., Series D, Third Addendum to No. 2, p. 647) :

“The joinder of an objection to the merits, which compelled a State
to appear before the Court, in spite of the fact that tt claimed not to
have accepted any obligation to do so, was in international proceedings
an entirely different matter to the same step in proceedings at muni-
cipal law, in which the obligation to appear before a Court was not
dependent on the will of the party concerned.”

Thus, while it certainly cannot be said that the Court needs the
consent of the respondent in order to be able to join a preliminary
objection to the merits, it is none the less true that joinder to the merits
may be decided upon only as an absolutely exceptional step. It runs
manifestly counter to the respondent’s right not to have the merits of
a case discussed unless it has first of all been established that, in one
way or another, its consent has been given to the Court’s deciding the
case.

Thus the Court can resort to the joining of a preliminary objection
to the merits only :

(a) when the parties themselves request it, or

(6) when the question raised as a preliminary objection is so bound
up with the question which constitutes the merits of the case that
it is manifestly impossible to decide the one without deciding the
other at the same time.

(4) As regards the validity of such a conclusion, there can be no
difference whatever according to whether the question raised as a
preliminary objection is a purely procedural question or a question
which is in itself a question which touches upon substantive law. What
is necessary is that it should be a question separate from that which
constitutes the actual merits of the case. Many questions can be in
themselves questions of substance without on that account touching
on the merits of the case.

These four points should be borne particularly in mind when taking a
decision on the possibility of joining to the merits a question raised by
the respondent State as a preliminary objection. If joinder to the
merits were decided upon in a case where the question could have been
decided independently of the merits of the case, the Court would be
going against the very purpose of the institution of preliminary objec-
tions. It would be compelling the respondent to address itself to the
whole merits of a case in connection with which it might subsequently
have to hold that, in the end, the respondent had not at all been bound
to do so.

162
BARCELONA TRACTION (DISS. OP. ARMAND-UGON) 165

In the Barcelona Traction case, there is nothing to warrant the sugges-
tion that the third and fourth objections should be joined to the merits.
The idea advanced during the hearings to the effect that in the present
situation the Court should first explore the circumstances of the case
which might affect the Belgian State’s jus stand, and take its decision
in relation to those circumstances, would be likely to lead to an absurd
situation. What is first necessary ‘is to establish the rule governing
the matter. Consideration should then be given to the question
whether that rule ever contemplates the possibility, where prejudice
has been caused to a company by a foreign State, of diplomatic protec-
tion being exercised by a State other than the national State of the
company itself. Ifthe Court comes to a negative conclusion, it should
quite simply declare that the Belgian State has no capacity to exercise
diplomatic protection in the Barcelona Traction case, whether it comes
forward as the protector of the allegedly injured company or whether
it seeks to act as the protector of the alleged Belgian shareholders of
the company. The circumstances of the particular case cannot in
any way modify this conclusion.

According to its terms of reference the Court must apply international
law. It must apply a rule of international law in order to decide ques-
tions which are raised as preliminary objections, whether it be the
question of the Belgian Government’s lack of capacity or the question
of failure to exhaust local remedies. The very idea of a decision for
a particular case, such as seems to be suggested by the Belgian Govern-
ment, is inadmissible. Is it possible to conceive of the Court’s refrain-
ing from ascertaining the ruie of international law which relates to
questions under consideration and deciding those questions in themselves
without troubling to determine beforehand what rules must be applied?
Or, again, is it conceivable that after determining those rules it should
not apply them to the particular case? This would not be deciding
according to the circumstances of the particular case but inventing and
applying to it a rule different from that laid down by international
law and hence patently violating that rule.

It is moreover quite clear that the question of the Belgian Govern-
ment’s lack of capacity can be decided without going in any way into
the merits of the case. The merits of the case consist of the question
whether or not a Canadian company suffered a denial of justice in
Spain. Whether the answer to that question is in the affirmative or
in the negative cannot in any way affect the position to be taken on the
question whether or not the Belgian Government has capacity to inter-
vene in the case, either for the diplomatic protection of the company
or for the diplomatic protection of the company’s alleged Belgian share-
holders. Nor can it affect the position on the question whether or not
Sidro is a shareholder of Barcelona Traction.

The Belgian Government agreed, both at the time when it submitted
its draft special agreement to the Spanish Government, and later when,
after the Spanish Government’s refusal, it notified it of the filing of

163
BARCELONA TRACTION (DISS. OP. ARMAND-UGON) 166

its unilateral application, that the question of the Belgian Government’s
capacity to take action in the case could and should be decided prior
to any consideration of the merits. It will be recalled that the Belgian
Government had even explicitly excluded that question from among
those on which a joinder to the merits might be contemplated. It is
not open to it now to take a view different from the one which it took
then. It cannot now claim that the question of the Belgian Govern-
ment’s capacity to take action cannot be disentangled from the merits
of the case, seeing that it asserted the contrary itself at the time of the
filing of the Application.

The two Governments are in agreement that the Court should decide
the question whether the second Application is similar to the first
(both are claimed to be concerned with protection of Barcelona Traction)
and the question whether entry in the company’s register is evidence
of the status of shareholder. These points, in the view of both Govern-
ments, should not be joined to the merits.

The same applies to the question of the exhaustion of local remedies.
Whether or not the adjudication in bankruptcy of Barcelona Traction
and its consequences constituted a denial of justice towards the com-
pany cannot alter the fact that the company itself, and the company
alone, was able and bound to make use in due time of the remedies
which the Spanish legal system made available to it for the purpose
of challenging the adjudication in bankruptcy. The company did not
do so and has therefore lost the right to complain, at the international
level, of a denial of justice which, if it had really existed, could have
been cured at the municipal le vel and was not so cured solely because
of its own negligence. There is nothing in this finding which could
be modified by investigation of the question whether or not the alleged
denial of justice existed, or whether or not the alleged Belgian share-
holders in the company sustained damage to their own interests as a
result of the prejudice sustained by the company. It is to the company
and to its directors who failed to take appropriate steps to safeguard
the rights and interests of the company that the shareholders should
address their complaints, and not to the Spanish State which has never
had anything to do with them.

It is impossible to see how the Court could derive from an exami-
nation of the merits any element that might be of use for the purpose
of a decision on the preliminary objections concerning the Belgian
Government’s lack of capacity and the failure to exhaust local remedies,
Might not the joinder of these objections to the merits, in a case where
the questions with which they deal are manifestly separate from and
independent of the question which constitutes the merits of the case,
be regarded as a departure from the rules governing the procedure for
the examination of preliminary objections and, over and above those
rules, as a departure from the principles on which international juris-
diction itself is based?

(Signed) ARMAND-UGON.

164
